SHARE PURCHASE AGREEMENT

                      THIS SHARE PURCHASE AGREEMENT (“Agreement”) is made as of
July 18, 2002, by and among OUTOKUMPU COPPER PRODUCTS OY, a Finnish company
(“OCP”), OUTOKUMPU COPPER HOLDINGS, INC., a Delaware corporation (“Buyer”), and
LENNOX INTERNATIONAL, INC., a Delaware corporation (“Seller”).

RECITALS

                      Seller desires to sell, and Buyer desires to purchase,
membership interests of HEATCRAFT HEAT TRANSFER LLC (to be renamed OUTOKUMPU
HEATCRAFT USA LLC), a Delaware limited liability company (the "Company") as
hereinafter provided, for the consideration and on the terms and conditions set
forth in this Agreement. Buyer is a wholly-owned subsidiary of OCP.

AGREEMENT

                       Buyer, OCP and Seller, intending to be legally bound,
agree as follows:

1.      DEFINITIONS.

                       For purposes of this Agreement, the following terms have
the meanings specified or referred to in this Section 1:

                       “Acquired Companies” -- the Company and the Heat Transfer
Subsidiaries, collectively.

                      “Applicable Contract” -- any Contract (a) under which any
Acquired Company has or may acquire any rights, (b) under which any Acquired
Company has or may become subject to any obligation or liability, or (c) by
which any Acquired Company or any of the assets owned or used by it is or may
become bound.

                      “Balance Sheet” -- as defined in Section 3.4.

                      “Balance Sheet Net Assets” -- the combined net assets ((i)
total assets minus (ii) total liabilities other than any Indebtedness) of the
Acquired Companies shown on the Base Balance Sheet calculated in accordance with
GAAP.

                      “Base Balance Sheet” -- means the unaudited balance sheet
for the Acquired Companies attached hereto as Schedule 1-A.

                      “Base Business Plan” -- means the initial base business
plan of the Company set forth as Attachment A to the Members' Agreement.



--------------------------------------------------------------------------------

                      “Best Efforts” -- the efforts that a prudent Person
desirous of achieving a result would use in similar circumstances to ensure that
such result with due consideration for timing where appropriate; provided,
however, that an obligation to use Best Efforts under this Agreement does not
require the Person subject to that obligation to take actions that would result
in a materially adverse change in the benefits to such Person of this Agreement
and the Contemplated Transactions.

                       “Breach” -- a "Breach" of a representation, warranty,
covenant, obligation or other provision of this Agreement or any instrument
delivered pursuant to this Agreement will be deemed to have occurred if there is
or has been any inaccuracy in or breach of, or any failure to perform or comply
with, such representation, warranty, covenant, obligation or other provision,
and the term "Breach" means any such inaccuracy, breach, failure, claim,
occurrence or circumstance.

                      “Business” -- consists of:

                      (a)      Subject to clause (b) below, Seller’s heat
transfer business in North America, which includes its original equipment
manufacturing (“OEM”) heat transfer division located in Grenada, Mississippi,
its commercial coil heat transfer operation located in Grenada, Mississippi and
its Livernois operations in Dearborn, Michigan and its operations in Juarez,
Mexico. The Business includes all plant, property, equipment and working capital
presently used or useable in the designated facilities; those licenses, patent
rights, trademarks and trade names used in the Business (including Heatcraft),
know-how, and other commercial or proprietary information associated and/or
necessary to conduct the Business as presently conducted and foreseen, including
all agreements with trade representatives, agents, distributors engaged in
marketing activities related to the Business, with products currently
manufactured by the Business; and the real estate (including all rights to
leaseholds) wherein the Business conducts its manufacturing, distribution or
administrative functions in the designated facilities (collectively “Assets”).

                      (b)     "Business" does not include (i) the heat transfer
operations of Seller which are integrated into Seller's other businesses,
including its HVAC/R operations in the United States consisting of the following
companies: Lennox Industries Inc.; Armstrong Air Conditioning Inc.; Advanced
Distributor Products LLC; Excel Comfort Systems Inc.; Allied Air Enterprises
Inc. and Heatcraft Refrigeration Products or (ii) Seller's interest in
Frigus-Bohn S.A. de C.V. or, for clarification purposes, Seller's interest in
its joint venture company in Brazil, Heatcraft do Brasil Ltda.

                      “Business Day” -- means a day (other than a Saturday or
Sunday) on which banks in both New York, New York (USA) and Helsinki, Finland
are open for general business.

                      “Buyer” -- as defined in the first paragraph of this
Agreement.

                      “Buyer's Accountants” -- PricewaterhouseCoopers LLP.

                      “Closing” -- as defined in Section 2.3.

                      “Closing Date” -- the date and time as of which the
Closing actually takes place.

2

--------------------------------------------------------------------------------

                      “Closing Date Net Assets” -- the combined net assets
(total assets minus (ii) total liabilities other than any Indebtedness) of the
Acquired Companies as of the Closing Date calculated in accordance with GAAP.

                      “Company” -- as defined in the Recitals of this Agreement.

                      “Competition Law” -- Any Legal Requirement intended to
prohibit or regulate mergers, restraints of trade or monopolization of trade,
including the HSR Act and Council Regulation (EEC) No. 4064/89 or similar laws
within Finland or other applicable jurisdictions including France, Italy and the
Czech Republic.

                      “Consent” -- any approval, consent, ratification, waiver,
or other authorization (including any Governmental Authorization).

                      “Contemplated Transactions” -- all of the transactions
contemplated by this Agreement, including:

                      (c)     the sale of the Shares by Seller to Buyer;

                      (d)      the JV Transactions;

                      (e)     the performance by Buyer and Seller of their
respective covenants and obligations under this Agreement; and

                       (f)     The Company’s exercise of 100% control over the
Heat Transfer Subsidiaries including the transactions provided for in Section
6.1.

                      “Contract” -- any agreement, contract, obligation, promise
or undertaking (whether written or oral and whether express or implied) that is
legally binding.

                      “Damages” -- as defined in Section 10.1.

                      “Effective Time” -- 11:59:59 p.m. on the Closing Date.

                       “Encumbrance” -- any charge, claim, community property
interest, condition, equitable interest, lien, option, pledge, security
interest, right of first refusal or any restriction on use, voting, transfer,
receipt of income or exercise of any other attribute of ownership.

                      “Environment” -- soil, land surface or subsurface strata,
surface waters (including navigable waters, ocean waters, streams, ponds,
drainage basins and wetlands), groundwaters, drinking water supply, stream
sediments, ambient air (including indoor air), plant and animal life and any
other environmental medium or natural resource.

                      “Environmental, Health and Safety Liabilities” -- any
cost, damages, expense, liability, obligation or other responsibility arising

3

--------------------------------------------------------------------------------

from the requirements for compliance with or arising from the violation of any
applicable Environmental Law or Occupational Safety and Health Law and
consisting of or relating to:

                      (a)     any actions required to be taken to comply with
applicable law or regulation relating to environmental, health or safety matters
or conditions (including on-site or off-site contamination, occupational safety
and health and regulation of chemical substances or products);

                      (b)     fines, penalties, judgments, awards, settlements,
legal or administrative proceedings, damages, losses, claims, demands and
response, investigative, remedial or inspection costs and expenses resulting
from any requirements under Environmental Law or Occupational Safety and Health
Law;

                      (c)     financial responsibility under Environmental Law
or Occupational Safety and Health Law for cleanup costs or corrective action,
including any investigation, cleanup, removal, containment or other remediation
or response actions (“Cleanup”) required by applicable Environmental Law or
Occupational Safety and Health Law (whether or not such Cleanup has been
required or requested by any Governmental Body or any other Person) with
authority to require such Cleanup; or

                      (d)     any other compliance, corrective, investigative or
remedial measures required under the applicable Environmental Law or
Occupational Safety and Health Law.

                      The terms “removal,” “remedial” and “response action,”
include the types of activities covered by the United States Comprehensive
Environmental Response, Compensation, and Liability Act, 42 U.S.C.ss.9601 et
seq., as amended ("CERCLA").

                      “Environmental Law” -- any Legal Requirement that
requires:

                      (a)      advising appropriate authorities, employees and
the public of intended or actual releases of pollutants or hazardous substances
or materials, violations of discharge limits or other prohibitions and of the
commencements of activities, such as resource extraction or construction, that
could have significant impact on the Environment;

                      (b)     preventing or reducing to acceptable levels the
release of pollutants or hazardous substances or materials into the Environment;

                      (c)     reducing the quantities, preventing the release or
minimizing the hazardous characteristics of wastes that are generated;

                      (d)     assuring that products are designed, formulated,
packaged and used so that they do not present unreasonable risks to human health
or the Environment when used or disposed of;

                      (e)     protecting resources, species or ecological
amenities;

4

--------------------------------------------------------------------------------

                      (f)     reducing to acceptable levels the risks inherent
in the transportation of hazardous substances, pollutants, oil or other
potentially harmful substances;

                      (g)     cleaning up pollutants that have been released,
preventing the threat of release, or paying the costs of such clean up or
prevention; or

                       (h)     making responsible parties pay private parties,
or groups of them, for damages done to their health or the Environment, or
permitting self-appointed representatives of the public interest to recover for
injuries done to public assets.

                      “ERISA” -- the Employee Retirement Income Security Act of
1974 or any successor law, and regulations and rules issued pursuant to that Act
or any successor law.

                      “European Share Purchase Agreement” -- the Share Purchase
Agreement to be entered into as of the Closing Date by and between LGL Holland
B.V. and OCP with respect to the purchase by OCP (or its Related Person) of 55%
of the shares or other equity interests of Outokumpu Heatcraft B.V. (“EU JVCo”).

                      “Facilities” -- any real property, leaseholds or other
interests currently or formerly owned or operated by Seller or any Related
Person thereof and any buildings, structures or equipment (including motor
vehicles, tank cars and rolling stock) currently or formerly owned or operated
by Seller or any Related Person thereof for which Buyer or any of the Acquired
Companies could have any legal liability under Environmental Law.

                      “GAAP” -- generally accepted United States accounting
principles, applied on a basis consistent with the basis on which the Balance
Sheet and the other financial statements referred to in Section 3.4 were
prepared.

                      “Governmental Authorization” -- any approval, consent,
license, permit, waiver or other authorization issued, granted, given or
otherwise made available by or under the authority of any Governmental Body or
pursuant to any Legal Requirement.

                      “Governmental Body” -- any:

                      (a)     nation, state, county, city, town, village,
district or other jurisdiction of any nature;

                      (b)     federal, state, local, municipal, foreign or other
government;

                      (c)     governmental or quasi-governmental authority of
any nature (including any governmental agency, branch, department, official or
entity and any court or other tribunal);

                      (d)     multi-national organization or body; or

5

--------------------------------------------------------------------------------

                      (e)     body exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory or taxing
authority or power of any nature.

                      “Grenada Real Property” -- all real property owned or
leased by Heatcraft Inc. or any Related Persons in the State of Mississippi used
for the activities of the Business.

                      "Hazardous Activity" -- the distribution, generation,
handling, importing, management, manufacturing, processing, production,
refinement, Release, storage, transfer, transportation, treatment or use
(including any withdrawal or other use of groundwater) of Hazardous Materials
in, on, under, about or from the Facilities or any part thereof, and any other
act, business, operation or thing that increases the danger, or risk of danger,
or poses an unreasonable risk of harm to persons or property or the Environment
on or off the Facilities.

                      “Hazardous Materials” -- any waste or other substance that
is listed, defined, designated or classified as, or otherwise determined to be,
hazardous, radioactive or toxic or a pollutant or a contaminant under or
pursuant to any Environmental Law, including any admixture or solution thereof,
and specifically including petroleum and all derivatives thereof or synthetic
substitutes therefore and asbestos or asbestos-containing materials.

                      “Heat Transfer Existing Subsidiaries” - the direct and
indirect, wholly or partially owned, subsidiaries of Seller in existence as of
December 31, 2001 and through which the Business has been operated.

                      “Heat Transfer Subsidiaries” - the Persons formed or to be
formed that, in addition to the Company, are listed on Schedule 3.1(a).

                      “HSR Act” -- the Hart-Scott-Rodino Antitrust Improvements
Act of 1976 or any successor law, and regulations and rules issued pursuant to
that Act or any successor law.

                      “Indebtedness”-- without duplication with respect to any
Person, (a) all indebtedness of such Person for borrowed money (including all
accrued interest and accumulated amortization), (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables created in the Ordinary Course of Business), (c) all indebtedness
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (d) all obligations of
such Person as lessee under leases that have been, in accordance with GAAP,
recorded as capital leases, (e) all obligations, contingent or otherwise, of
such Person under acceptance, letter of credit or similar facilities that have
been, in accordance with GAAP, recorded as indebtedness, and (f) Indebtedness of
others referred to in clauses (a) through (e) above guaranteed in any manner by
such Person, or in effect guaranteed by such Person under or pursuant to one or
more Contracts.

                      “Independent Accountants” -- Ernst & Young, LLP.

                      “Intellectual Property Assets” -- as defined in Section
3.22.

6

--------------------------------------------------------------------------------

                       “Interim Closing Period” -- the period beginning as of
the Effective Time and continuing through and ending on the Closing Date.

                       “IRC” -- the Internal Revenue Code of 1986 or any
successor law, and regulations issued by the IRS pursuant to the Internal
Revenue Code or any successor law.

                       “IRS” -- the United States Internal Revenue Service or
any successor agency, and, to the extent relevant, the United States Department
of the Treasury.

                       “JV Closings” -- the completion and consummation of the
JV Transactions as provided for in the Members' Agreement.

                       “JV Transactions” -- the Contracts and actions provided
for, and as defined, in the Members' Agreement.

                       “Key Executives” -- the individuals listed on Schedule
1-B.

                       “Knowledge” -- an individual will be deemed to have
“Knowledge” of a particular fact or other matter if:

                       (a)     such individual is actually aware of such fact or
other matter; or

                       (b)     a prudent individual could be expected to
discover or otherwise become aware of such fact or other matter in the course of
conducting a reasonably comprehensive investigation concerning the existence of
such fact or other matter.

A Person (other than an individual) will be deemed to have “Knowledge” of a
particular fact or other matter if any individual who is serving, or who has at
any time served, as a director, officer, partner, or manager (as it might relate
to an LLC) of such Person or any subsidiary thereof (or in any similar capacity)
has, or at any time had, Knowledge of such fact or other matter. Notwithstanding
the foregoing, “Knowledge” of Seller means the knowledge of the officers and
directors of Seller, the Acquired Companies and the Heat Transfer Existing
Subsidiaries; the management team members of Seller in Dallas, Texas listed on
Schedule 1- C and of Heatcraft Inc. in Grenada, Mississippi and Livernois
Engineering Inc. in Dearborn Michigan listed on Schedule 1-D; and the management
team members for Seller’s heat transfer operations in Europe, and the directors
of such subsidiaries listed on Schedule 1-E.

                       “LLC Agreement” -- the Restated Limited Liability Company
Agreement of the Company, the form of which is attached to the Members'
Agreement as Attachment G.

                       “Legal Requirement” -- any federal, state, local,
municipal, foreign, international, multinational or other administrative order,
constitution, law, ordinance, principle of common law, regulation, statute or
treaty.

7

--------------------------------------------------------------------------------

                       “Members’ Agreement” -- the Joint Venture and Members'
Agreement among Buyer, OCP, Seller and the Company, dated July 18, 2002.

                       “Membership Interests” -- as defined in the LLC
Agreement.

                       “Net Assets Adjustment” -- the amount by which (a) the
Closing Date Net Assets are greater (the "Positive Net Assets Adjustment") or
less (the "Negative Net Assets Adjustment") than (b) the Balance Sheet Net
Assets.

                       “OCP”-- as defined in the first paragraph of this
Agreement.

                       “Occupational Safety and Health Law” -- any Legal
Requirement designed to provide safe and healthful working conditions and to
reduce occupational safety and health hazards.

                       “Order” -- any award, decision, injunction, judgment,
order, ruling, subpoena or verdict entered, issued, made or rendered by any
court, administrative agency or other Governmental Body or by any arbitrator.

                       “Ordinary Course of Business” -- an action taken by a
Person will be deemed to have been taken in the "Ordinary Course of Business" if
such action is consistent with the past practices of such Person and is taken in
the ordinary course of the normal day-to-day operations of such Person.

                       “Organizational Documents” -- (a) the articles or
certificate of incorporation and the bylaws of a corporation, (b) the
partnership agreement and any statement of partnership of a general partnership,
(c) the limited partnership agreement and the certificate of limited partnership
of a limited partnership, (d) the certificate of formation and limited liability
company agreement, memorandum of association, or operating agreement of a
limited liability company, (e) any charter or similar document adopted or filed
in connection with the creation, formation or organization of a Person, and
(f) any amendment to or restatement of any of the foregoing.

                       “Permitted Indebtedness” - any Indebtedness of the
Acquired Companies incurred after the Effective Time which has been approved in
writing by Buyer.

                       “Person” -- any individual, corporation (including any
non-profit corporation), general or limited partnership, limited liability
company, joint venture, estate, trust, association, organization, labor union or
other entity or Governmental Body.

                       “Plan” -- as defined in Section 3.13.

                       “Proceeding” -- any action, arbitration, audit, hearing,
investigation, litigation or suit (whether civil, criminal, administrative,
investigative or informal) commenced, brought, conducted or heard by or before,
or otherwise involving, any Governmental Body or arbitrator.

                       “Related Person” -- with respect to a particular
individual:

8

--------------------------------------------------------------------------------

                       (a)     each other member of such individual's
immediately family (including spouse, parents and children, natural or adopted)
(the “Family”);

                       (b)     any Person that is directly or indirectly
controlled by such individual or one or more members of such individual's
Family.

With respect to a specified Person other than an individual:

                       (c)     any Person that directly or indirectly controls,
is directly or indirectly controlled by, or is directly or indirectly under
common control with such specified Person;

                       (d)     any Person that holds a Material Interest in such
specified Person; and

                       (e)      any Person with respect to which such specified
Person serves as a general partner or a trustee (or in a similar capacity).

                       “Release” -- any spilling, leaking, emitting,
discharging, depositing, escaping, leaching, dumping or other releasing into the
Environment, whether intentional or unintentional.

                       “Representative” -- with respect to a particular Person,
any director, officer, employee, agent, consultant, advisor or other
representative of such Person, including legal counsel, accountants and
financial advisors which has been designated by a Person and acknowledged by the
other Party which are limited in number to those reasonably necessary to
accomplish the required activities under this Agreement.

                       “Search Expenses” -- the fees and expenses incurred by
Buyer or its Related Person in connection with environmental searches and
investigations reasonably incurred by or on behalf of Buyer (but excluding the
fees of Buyer's attorneys).

                       “Securities Act” -- the Securities Act of 1933 or any
successor law, and regulations and rules issued pursuant to that Act or any
successor law.

                       “Seller” -- as defined in the first paragraph of this
Agreement.

                       “Seller’s Accountants” -- KPMG LLP.

                       “Seller's Release” -- as defined in Section 2.4.

                       “Shared Services Agreement” -- an agreement between the
Company, EU JVCo and Seller in the form attached to the Members’ Agreement as
Attachment I pursuant to which (a) Seller and/or its Related Persons shall
provide certain transition services to the Company, EU JVCo and the other
Acquired Companies and (b) the Company will provide certain services to Advanced
Distributor Products LLC, an affiliate of Seller.

                       “Shares” -- 55% of the Membership Interests in the
Company.

9

--------------------------------------------------------------------------------

                       “Subsidiary” -- with respect to any Person (the "Owner"),
any corporation or other Person of which securities or other interests having
the power to elect a majority of that corporation's or other Person's board of
directors or similar governing body are held by the Owner or one or more of its
Subsidiaries; when used without reference to a particular Person, “Subsidiary”
means a Subsidiary of the Company.

                       “Tax” and “Taxes” -- any federal, state, local or foreign
income, gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental (including taxes under Code
Section 59A), customs duties, capital stock, franchise, profits, withholding,
social security (or similar), unemployment, disability, real property, personal
property, sales, use, transfer, transfer pricing, registration, value added,
alternative or add-on minimum, estimated or other tax of any kind whatsoever,
including any interest, penalty or addition thereto, whether disputed or not.

                       “Tax Return” -- any return (including any information
return), report, statement, schedule, notice, form or other document or
information required to be filed with or submitted to, any Governmental Body in
connection with the determination, assessment, collection or payment of any Tax
or in connection with the administration, implementation or enforcement of or
compliance with any Legal Requirement relating to any Tax.

                       “Threat of Release” -- a substantial likelihood of a
Release that may require action in order to prevent or mitigate damage to the
Environment that may result from such Release.

                       “Threatened” -- a claim, Proceeding, dispute, action or
other matter will be deemed to have been "Threatened" if any demand or statement
has been made (orally or in writing) or any notice has been given (orally or in
writing), or if any other event has occurred or any other circumstances exist,
that would lead a prudent Person with adequate Knowledge of all of the relevant
facts to conclude that such a claim, Proceeding, dispute, action or other matter
is likely to be asserted, commenced, taken or otherwise pursued in the future.

                       “Transaction Expenses” -- all fees, costs, expenses and
disbursements, incurred by Seller and the Acquired Companies, in connection with
the Contemplated Transactions and the transactions provided for in the European
Share Purchase Agreement, including: (a) the fees and expenses of any counsel
retained by Seller, (b) the fees and expenses of any investment or financial
advisors retained by Seller or any Acquired Company, (c) the fees and expenses
of Seller’s Accountants, (d) any amounts payable in accordance with Section
10.4.3, (e) any incentive bonuses payable to the management, and any severance
or similar payments payable to any employee, of any of the Acquired Companies in
connection with the transactions contemplated hereby and in the European Share
Purchase Agreement, (f) Seller’s share of the fees and expenses of the
Independent Accounting Firm, if any, (g) any fees and expenses of any other
counsel, accountants or other similar professionals with respect to services
rendered to Seller or the Acquired Companies in connection with the transactions
contemplated by this Agreement and the European Share Purchase Agreement and (h)
one–half of Buyer’s Search Expenses.

10

--------------------------------------------------------------------------------

2.          SALE AND TRANSFER OF SHARES; CLOSING.

           2.1     SHARES. Subject to the terms and conditions of this
Agreement, at the Closing Seller will sell and transfer the Shares to Buyer, and
Buyer will purchase the Shares from Seller.

           2.2     CONSIDERATION.

                      (a)     The total consideration payable by Buyer for the
purchase of the Shares (the “Purchase Price”) shall be (i) $45,320,000 minus
(ii) any Indebtedness other than Permitted Indebtedness of the Acquired
Companies that Seller shall not have repaid in full pursuant to Section 6.3(b)
that is outstanding as of the Closing Date (including the unpaid principal,
accrued and unpaid interest, any premium (including any prepayment penalties or
other charges payable by reason of the prepayment of such Indebtedness on the
Closing Date) and other charges payable in connection therewith) and (iii)
either (A) plus 55% of the Positive Net Assets Adjustment or (B) minus 55% of
the Negative Net Assets Adjustment.

                      (b)     At least three (3) Business Days prior to the
Closing Date, the chief financial officer of Seller shall certify in writing to
Buyer the estimated amount of the Indebtedness, Permitted Indebtedness, Closing
Date Net Assets and, based thereon, a preliminary calculation of the Net Assets
Adjustment and the adjustment for Indebtedness. As soon as practicable prior to
the Closing Date and based on the certification referred to above, Buyer and
Seller shall jointly calculate the amount of the Purchase Price to be paid at
Closing subject to adjustment as provided for in Section 2.2(c) (the
“Preliminary Purchase Price”). The Closing shall occur and the payments to be
made at Closing as provided for in Section 2.4 shall be based upon the notice
provided for herein, and upon such joint calculations.

                      (c)     As promptly as possible and in any event, not
later than 30 days after the Closing, the Company, under the direction of Buyer
after consultation with Seller, shall prepare and deliver initially to Buyer and
Buyer’s Accountants (i) financial statements of the Company including a
consolidated balance sheet (the “Closing Balance Sheet”) and an income statement
with consolidating schedule of the Acquired Companies as of the Closing Date in
accordance with GAAP which shall be subject to an audit or review by Buyer’s
Accountants and (ii) a supplemental report setting forth the Indebtedness, the
Permitted Indebtedness, Closing Date Net Assets and, based thereon, the Net
Assets Adjustment (identified as either the Positive Net Assets Adjustment or
the Negative Net Assets Adjustment), and the adjustment for Indebtedness (the
“Closing Adjustments”), each of which shall be reported on by Buyer’s
Accountants (the “Closing Date Financial Report”). The Closing Date Financial
Report shall reflect a physical inventory conducted in accordance with
subsection (e) of this Section 2.2 with any necessary adjustments required to
reflect any changes from the date of the inventory and the Closing Date. Any
third-party expenses or fees incurred by Company in preparing or in connection
with the Closing Date Financial Report and the Closing Adjustment (including the
fees of Buyer’s Accountants) shall be borne by the Company. The Company and
Buyer’s Accountants shall make available any work papers or other information
relating to the Closing Date Financial Report then or thereafter requested by
Seller. Any expenses incurred by Seller’s Accountants in reviewing the Closing
Date Financial Report, such work papers and other information and in providing

11

--------------------------------------------------------------------------------

Seller with its report thereon shall be borne by the Company. If Seller does not
object, or otherwise fails to respond, to the Closing Date Financial Report
within 30 days after delivery to Seller, such Closing Date Financial Report
shall automatically become final and conclusive. In the event that Seller
objects to the Closing Date Financial Report within such 30 day review period,
Seller and Buyer shall promptly meet and endeavor to reach agreement as to the
content of the Closing Date Financial Report. If Seller and Buyer agree on the
content of the Closing Date Financial Report, such Closing Date Financial Report
shall become final and conclusive. If Seller and Buyer are unable to reach
agreement within 30 days after the end of Seller’s 30 day review period, then
the Independent Accountants shall promptly be retained to undertake a
determination of the Closing Date Financial Report, which determination shall be
made as quickly as possible (it being understood that the parties shall direct
the Independent Accountants to complete their work within 30 days). Only
disputed items shall be submitted to the Independent Accountants for review. In
resolving any disputed item, the Independent Accountants may not assign a value
to such item greater than the greatest value for such item claimed by either
party or less than the lowest value for such item claimed by either party, in
each case as presented to the Independent Accountants. Such determination of the
Independent Accountants shall be final and binding on Seller and Buyer, and all
expenses of the Independent Accountants shall be borne equally by Seller and
Buyer. The Purchase Price and the payments required to be made after the Closing
Date pursuant to Section 2.2(d) shall be finally determined on the basis of the
Closing Date Financial Report and the Closing Adjustment.

                       (d)     Within five (5) Business Days after the final
determination of the Closing Adjustments, Buyer or Seller, as the case may be,
shall pay to the other the amount by which the Purchase Price, as adjusted by
the Closing Adjustments, is greater or less than the Preliminary Purchase Price
(such difference being the “Closing Purchase Price Reconciliation”). If the
Closing Purchase Price Reconciliation is positive, Buyer shall pay such
difference to Seller. If the Closing Purchase Price Reconciliation is negative,
Seller shall pay such difference to Buyer. If (i) Buyer fails to pay any amount
owing to Seller pursuant to this subsection (d) or (ii) Seller fails to pay any
amount owing to Buyer pursuant to this subsection (d), within the specified five
(5) Business Day period, then the amount so owing shall be payable on demand and
interest shall accrue on the unpaid amount at the rate of 18% per annum.

                      (e)     The target date for the physical inventory
referred to in subsection (c) above is August 24, 2002, except for Italy, which
is on or about August 10, 2002. Buyer agrees to notify Seller by August 2, 2002
if it appears that the approval of the European Commission will not be received
by August 22, 2002, in which case the date of the physical inventory will be
postponed by mutual agreement of the parties to a date that is closer to the
Closing Date but in no event earlier than 35 days prior to a new target Closing
Date. The physical inventory will be taken as by the employees of the Acquired
Companies under the direction of Buyer, after consultation with Seller who shall
have the right to be present thereat.

                      (f)      (i)     Subject to clause (ii) of this Section
2.2(f), if any Accounts Receivable that are included in the Closing Balance
Sheet and taken into account in calculating the Net Assets Adjustment are not
collected in full within later of 180 days after the Closing or 90 days after
the due date (the aggregate amount of any such uncollected Accounts Receivable
less any reserve for doubtful

12

--------------------------------------------------------------------------------

accounts being herein referred to as the “Shortfall Amount”), Buyer shall
promptly notify Seller in writing as to the Shortfall Amount. Within five (5)
Business Days after delivery of such notice, unless Seller disputes the amount
thereof, Seller shall pay Buyer by wire transfer of immediately available funds
an amount equal to the Shortfall Amount. The receivables in question will then
be transferred to Seller and Buyer agrees to provide any reasonable assistance
requested by Seller to collect said receivables. For purposes hereof, it is
understood that the Accounts Receivable included in the current assets to be set
forth on the Closing Balance Sheet will be net of any reserve for doubtful
accounts. Any disputes as to the Shortfall Amount shall be submitted to and
resolved by the Independent Accountants in the same manner as provided for in
Section 2.2(c).

                                 (ii)      Buyer acknowledges Seller's
disclosure that the aggregate amount of the Accounts Receivable on the Balance
Sheet includes two Accounts Receivable (the “Showa A/R’s”) the sum of which is,
on the date hereof, approximately $1,265,000, which arise out of a Contract that
Livernois (one of the Heat Transfer Existing Subsidiaries) has performed (the
“Showa Contract”). Seller agrees that, notwithstanding clause (i) of this
Section 2.2(f), if the Showa A/R’s are not collected in full prior to the
Closing, (A) the amount of any shortfall in collecting the Showa A/R’s shall not
be included as a current asset on the Closing Balance Sheet used in the
determination of the Closing Date Net Assets and (B) the Company shall cause
Livernois to assign its rights to collect the Showa A/R’s or the shortfall to
Seller. Buyer agrees to provide Buyer any reasonable assistance requested by
Seller to collect the Showa A/R’s or any shortfall amount thereunder.

           2.3      CLOSING. The purchase and sale (the “Closing”) provided for
in this Agreement will take place at the offices of Seller in Dallas, Texas, at
10:00 a.m. (local time) as soon as all of the conditions to Closing set forth in
Articles 7 and 8 have been or can be satisfied, on a date that, subject to the
foregoing, will be reasonably specified by Buyer by written notice to Seller at
least five (5) Business Days in advance or at such other time and place as the
parties may agree. Subject to the provisions of Section 9, failure to consummate
the purchase and sale provided for in this Agreement on the date and time and at
the place determined pursuant to this Section 2.3 will not result in the
termination of this Agreement and will not relieve any party of any obligation
under this Agreement.

           2.4     CLOSING OBLIGATIONS. At or prior to the Closing:

                      (a)      Seller will deliver, or cause a Related Person to
deliver, to Buyer:

                                  (i)      an assignment executed by Seller of
the Shares to Buyer, in a form reasonably acceptable to Buyer;

                                  (ii)      a certificate executed by Seller
representing and warranting to Buyer that each of Seller’s representations and
warranties in this Agreement was accurate in all respects as of the date of this
Agreement and is accurate in all respects as of the Closing Date as if made on
the Closing Date (giving full effect to any supplements to and schedules or
exhibits attached hereto that were delivered by Seller to Buyer prior to the
Closing Date in accordance with Section 5.5); and

13

--------------------------------------------------------------------------------

                                  (iii)      resignations, effective as of the
Closing, of such directors and officers of the Acquired Companies as may be
designated by the Board of the Company prior to Closing.

                       (b)      Buyer will deliver, or cause a Related Person to
deliver:

                                  (i)      the Preliminary Purchase Price by
wire transfer to Seller, to an account to be specified by Seller;

                                  (ii)      a certificate executed by Buyer to
the effect that, except as otherwise stated in such certificate, each of Buyer’s
representations and warranties in this Agreement was accurate in all respects as
of the date of this Agreement and is accurate in all respects as of the Closing
Date as if made on the Closing Date.

           2.5     ALLOCATION OF PURCHASE PRICE.

                       (a)     Not later than ninety (90) days after the Closing
Date, (i) Buyer shall prepare and deliver to Seller a proposed allocation of the
Purchase Price among the Company’s assets other than those owned by Livernois
and (ii) Seller shall prepare and deliver to Buyer a proposed allocation of the
Purchase Price among the assets owned by Livernois. Buyer and Seller each agrees
to keep the other party informed with respect to the identity and credentials of
any appraiser retained for purposes of such allocation and to provide the other
party with such information related thereto as the other party may reasonably
request. Unless either party objects to a proposed allocation within thirty (30)
days after receipt of such proposed allocation from the party responsible for
preparing it hereunder, that allocation will be considered to be final (each, a
“Final Allocation”). If a party objects to a proposed allocation, the parties
shall negotiate in good faith to reach agreement upon a Final Allocation. If the
parties do not agree upon a Final Allocation, the parties shall submit the
matter to the Independent Accountants for determination of the Final Allocation.
The determination of any Final Allocation by the Independent Accountants will be
final and binding upon the parties. Neither Seller nor Buyer shall take any
position on any Tax Return or other filing with a Governmental Body that is
inconsistent with any Final Allocation. Buyer and Seller shall duly prepare and
timely file such reports and information returns as may be prescribed or
appropriate under Code Section 1060 and any regulations thereunder and any
corresponding provisions of applicable state income Tax laws to report the
allocation of the Purchase Price in accordance with the Final Allocation. Any
adjustments to the Purchase Price after the Closing will be allocated among the
Company’s assets in a manner consistent with the foregoing.

3.     REPRESENTATIONS AND WARRANTIES OF SELLER. Seller represents and warrants
to Buyer as follows:

           3.1.      ORGANIZATION AND GOOD STANDING.

                      (a)     Schedule 3.1(a) contains a complete and accurate
list for each Acquired Company of its name, its jurisdiction of incorporation or
formation, other jurisdictions in which it is authorized to do business, and its
capitalization (including the identity of each shareholder and the number of
shares or other ownership interests held by each). Each Acquired Company is duly

14

--------------------------------------------------------------------------------

organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation or formation, with full power and authority to
conduct its business as it is now being conducted, to own or use the properties
and assets that it purports to own or use and to perform all its obligations
under Applicable Contracts. Each Acquired Company is duly qualified to do
business as a foreign corporation or other entity and is in good standing under
the laws of each other jurisdiction in which either the ownership or use of the
properties owned or used by it, or the nature of the activities conducted by it,
requires such qualification where the lack of such qualification would have a
material adverse effect on the Business.

                      (b)     The Company is, and at all times since its
formation has been, a limited liability company with only a single member.

                       (c)      Seller has delivered to Buyer copies of the
Organizational Documents of each Acquired Company, as currently in effect.

           3.2      AUTHORITY; NO CONFLICT.

                      (a)      This Agreement constitutes the legal, valid, and
binding obligation of Seller, enforceable against Seller in accordance with its
terms. Upon the execution and delivery by Seller of the LLC Agreement and the
Members’ Agreement (collectively, the “Seller’s Closing Documents”), the
Seller’s Closing Documents will constitute the legal, valid and binding
obligations of Seller, enforceable against Seller in accordance with their
respective terms. Seller has all the necessary right, power, authority and
capacity to execute and deliver this Agreement and the Seller’s Closing
Documents and to perform its obligations under this Agreement and the Seller’s
Closing Documents.

                      (b)      Except as set forth in Schedule 3.2(b), neither
the execution and delivery of this Agreement nor the consummation or performance
of any of the Contemplated Transactions will, directly or indirectly (with or
without notice or lapse of time):

                                 (i)     contravene, conflict with or result in
a violation of (A) any provision of the Organizational Documents of Seller or of
the Acquired Companies, or (B) any resolution adopted by the board of directors
or the shareholders of Seller or of any Acquired Company;

                                 (ii)     contravene, conflict with or result in
a violation of, or give any Governmental Body or other Person the right to
exercise any remedy or obtain any relief under, any Legal Requirement or any
Order to which any Acquired Company or Seller, or any of the assets owned or
used by any Acquired Company or otherwise in connection with the Business, may
be subject;

                                 (iii)     contravene, conflict with or result
in a violation of any of the terms or requirements of, any Governmental
Authorization that is held by any Acquired Company or that otherwise relates to
the Business or the business of, or any of the assets owned or used by, any
Acquired Company;

15

--------------------------------------------------------------------------------

                                 (iv)     cause any Acquired Company to become
subject to, or to become liable for the payment of, any Tax;

                                 (v)     contravene or result in a violation or
breach of any provision of, or give any Person the right to declare a default or
exercise any remedy under, or to accelerate the maturity or performance of, or
to cancel, terminate or modify, any Applicable Contract; or

                                 (vi)     result in the imposition or creation
of any Encumbrance upon or with respect to any of the assets owned or used by
any Acquired Company or otherwise in connection with the Business.

Except as set forth in Schedule 3.2(b), neither Seller nor any Acquired Company
is or will be required to give any notice to or obtain any Consent from any
Person in connection with the execution and delivery of this Agreement or the
consummation or performance of any of the Contemplated Transactions.

           3.3      CAPITALIZATION.

                      (a)     All of the Membership Interests have been validly
authorized and issued in compliance with all Legal Requirements. Seller is and
will be on the Closing Date the record and beneficial owners and holders of the
Shares, free and clear of all Encumbrances.

                      (b)     With the exception of the Shares (which are owned
by Seller), all of the outstanding equity securities and other securities of
each Acquired Company are owned of record and beneficially by one or more of the
Acquired Companies, free and clear of all Encumbrances except where the
ownership of shares is required under the Legal Requirements of the jurisdiction
of organization to be vested in those Persons serving on the Board of Directors
of an Acquired Company. No legend or other reference to any purported
Encumbrance appears upon any certificate representing equity securities of any
Acquired Company. All of the outstanding equity securities of each Acquired
Company have been duly authorized and validly issued and are fully paid and
non-assessable. Except as set forth on Schedule 3.3(b), there are no Contracts
relating to the issuance, sale, or transfer of any equity securities or other
securities of any Acquired Company. Seller is not a party to any option,
warrant, purchase right or other contract or commitment that could require
Seller to sell, transfer, or otherwise dispose of any equity securities of the
Acquired Companies. There are no voting trust, proxy or other agreement with
respect to the voting of any Shares of the Acquired Companies. None of the
outstanding equity securities or other securities of any Acquired Company was
issued in violation of any Legal Requirement.

                      (c)     Except as set forth on Schedule 3.3(c), no
Acquired Company owns, or has any Contract to acquire, any equity securities or
other securities of any Person (other than Acquired Companies) or any direct or
indirect equity or ownership interest in any other business.

          3.4       FINANCIAL STATEMENTS.     Seller has delivered to Buyer: (i)
all available audited financial statements of the Acquired Companies and the
Business as of December 31 for each of the years

16

--------------------------------------------------------------------------------

2000 and 2001, (ii) unaudited financial statements for the Heat Transfer
Existing Subsidiaries for each of the years 2000 and 2001 and (iii) a proforma
unaudited consolidated balance sheet of the Acquired Companies and the Business
as at the Effective Time (the “Balance Sheet”) all of which are attached hereto
as Schedule 3-4. Buyer acknowledges that the audited financial statements, if
any, may be audited according to local accounting principles or according to
GAAP, and nothing in this section requires Seller to restate these financial
statements. The Balance Sheet is true and correct and fairly presents the
financial condition of the Acquired Companies and the Business in all material
respects and reflects the consistent application of accounting principles.

      3.5      BOOKS AND RECORDS.     The books of account, minute books, stock
record books, and other records of the Acquired Companies for the period of time
as the Acquired Companies have been owned by the Seller, all of which have been
made available to Buyer, are complete and correct and have been maintained in
accordance with reasonable business practices of the Seller, including the
maintenance of an adequate system of internal controls. For such time as the
Acquired Companies have been owned by the Seller, such minute books contain
records of all meetings held of, and corporate action taken by, the
stockholders, the Boards of Directors, and committees of the Boards of Directors
of the applicable Persons, which are accurate and complete in all material
respects and, to Seller’s Knowledge, no meeting of any such stockholders, Board
of Directors, or committee has been held for which minutes have not been
prepared and are not contained in such minute books, where the absence of such
record would have a material adverse effect on the Acquired Companies. At the
Closing, all of those books and records will be in the possession of the
Acquired Companies.

           3.6      TITLE TO PROPERTIES; ENCUMBRANCES.     Schedule 3.6 contains
a complete and accurate list of all real property, leaseholds or other interests
therein used in connection with the Business. Seller has delivered or made
available to Buyer copies of the deeds and other instruments (as recorded) by
which Seller or one of the Acquired Companies acquired such real property and/or
interests, and copies of all title insurance policies, opinions, abstracts and
surveys that, to Seller’s Knowledge, are in the possession of Seller or the
Acquired Companies and relating to such property or interests. The Acquired
Companies own, or will as of the Closing Date own, (with good and marketable
title in the case of owned real property, subject only to the matters permitted
by the following sentence) all the properties and assets (whether real, personal
or mixed and whether tangible or intangible) that are used in connection with
the Business, or reflected as owned in the books and records of the Acquired
Companies or the Business, including all of the properties and assets reflected
in the Balance Sheet (except for assets held under capitalized leases or
operating leases disclosed or not required to be disclosed in Schedule 3.6 and
personal property sold since the date of the Balance Sheet in the Ordinary
Course of Business), and all of the properties and assets purchased or otherwise
acquired to be owned by the Acquired Companies or otherwise in connection with
the Business since the date of the Balance Sheet (except for personal property
acquired and sold since the date of the Balance Sheet in the Ordinary Course of
Business and consistent with past practice). All material properties and assets
reflected in the Balance Sheet are free and clear of all Encumbrances and are
not, in the case of real property, subject to any rights of way, building use
restrictions, exceptions, variances, reservations or limitations of any material
nature except, with respect to all such properties and assets, (a) mortgages or
security interests shown on the Balance Sheet as securing specified liabilities
or obligations, with respect to which no default (or event that, with notice or
lapse of time or

17

--------------------------------------------------------------------------------

both, would constitute a default) exists, (b) mortgages or security interests
incurred in connection with the purchase of property or assets after the date of
the Balance Sheet (such mortgages and security interests being limited to the
property or assets so acquired), with respect to which no material default (or
event that, with notice or lapse of time or both, would constitute a default)
exists, (c) liens for current taxes not yet due, and (d) with respect to real
property, any restrictions which have not been identified in documents of
ownership or title insurance. All buildings, plants and structures owned by the
Acquired Companies or otherwise used in connection with the Business lie wholly
within the boundaries of the real property owned by the Acquired Companies and
to Seller’s Knowledge, do not encroach upon the property of, or otherwise
conflict with the property rights of, any other Person.

          3.7      CONDITION AND SUFFICIENCY OF ASSETS.     The buildings,
structures and equipment used in the Business are structurally sound, are in
good operating condition and repair and are adequate for the uses to which they
are being put, and none of such buildings, structures or equipment is in need of
maintenance or repairs except for ordinary, routine maintenance and repairs that
are not material in nature or cost or other repairs included in the Base
Business Plan. The buildings, structures and equipment of the Acquired Companies
are sufficient for the continued conduct of the Business after the Closing in
substantially the same manner as conducted prior to the Closing. One or more of
the Acquired Companies is, or will be as of the Closing Date, the owner of all
right, title and interest in and to all of the assets that have been used in
connection with the operation of the Business by Seller or the Heat Transfer
Existing Subsidiaries (including all material Applicable Contracts, Intellectual
Property Assets, inventory, insurance, Governmental Authorizations, licenses and
permits), whether tangible or intangible, free and clear of all Encumbrances,
and such assets are sufficient for the continued conduct of the Business after
the Closing in substantially the same manner as conducted prior to the Closing.

           3.8     ACCOUNTS RECEIVABLE. All trade accounts receivable of the
Business that are reflected on the Balance Sheet (whether or not they were
factored as of the date of the Balance Sheet) and all accounts receivable of the
Business that will be reflected on the accounting records of the Acquired
Companies as of the Closing Date (collectively, the “Accounts Receivable”)
represent or will represent valid obligations arising from sales actually made
or services actually performed in the Ordinary Course of Business, and the
respective reserves shown on the Balance Sheet or on the accounting records of
the Company as of the Closing Date are calculated consistent with GAAP and, in
the case of the reserve as of the Closing Date, will be so calculated. There is
no contest, claim or right of set-off which has been asserted by any account
debtor, other than those incurred in the Ordinary Course of Business, under any
Contract with any obligor of an Accounts Receivable relating to the amount or
validity of such Accounts Receivable.

          3.9      INVENTORY. All inventory of the Business, whether or not
reflected in the Balance Sheet, is owned by the Acquired Companies and to
Seller’s Knowledge, consists of a quality and quantity usable and salable in the
Ordinary Course of Business, except for obsolete items and items of
below-standard quality, all of which have been written off or written down to
net realizable value in the Balance Sheet or on the accounting records of the
Acquired Companies as of the Closing Date, as the case may be.  All inventories
not written off have been priced at the lower of cost or net realizable value.

18

--------------------------------------------------------------------------------

The quantities of each item of inventory (whether raw materials, work-in-process
or finished goods) are not excessive, but are reasonable in the present
circumstances of the Acquired Companies.

          3.10           NO UNDISCLOSED LIABILITIES. Except as set forth in
Schedule 3.10 or Schedule 3.19, to Seller’s Knowledge, the Business, the
Acquired Companies have no material liabilities or obligations whether absolute,
accrued, contingent or otherwise) except for liabilities or obligations
reflected or reserved against in the Balance Sheet and such trade payables and
short term trade indebtedness relating to the Business as may have been incurred
in the Ordinary Course of Business since the date thereof.

          3.11      TAXES.

                     (a)     To Seller’s Knowledge, Seller and the Acquired
Companies have filed or caused to be filed all Tax Returns that are or were
required to be filed by or with respect to the Business or any of them, either
separately or as a member of a group of corporations, pursuant to applicable
Legal Requirements where the failure to file such Tax Return would have a
material adverse effect on the Business or the Acquired Companies. Seller will
make available to Buyer or its Representatives, at its request, copies of, and
Schedule 3.11 contains a complete and accurate list of, all such Tax Returns
since January 1, 1998. To Seller’s Knowledge, Seller and the Acquired Companies
have paid, or made provision for the payment of, all material Taxes that have or
may have become due pursuant to those Tax Returns or otherwise, or pursuant to
any assessment received with respect to the Business or by Seller or any
Acquired Company, except such Taxes, if any, as are listed in Schedule 3.11 and
are being contested in good faith and as to which adequate reserves (determined
in accordance with GAAP) have been provided in the Balance Sheet.

                     (b)      The U.S. Federal income Tax Returns of Seller and
each Acquired Company subject to such Taxes have been audited by the IRS or
other Governmental Body or are closed by the applicable statute of limitations
for all taxable years through 1997. To Seller’s Knowledge, all deficiencies
proposed as a result of such audits have been paid, reserved against, settled,
or, as described in Schedule 3.11, are being contested in good faith by
appropriate proceedings. Except as described in Schedule 3.11, neither Seller
nor any Acquired Company has given or been requested to give waivers or
extensions (or is or would be subject to a waiver or extension given by any
other Person) of any statute of limitations relating to the payment of Taxes of
Seller or any Acquired Company or for which Seller or any Acquired Company may
be liable.

                     (c)      To Seller’s Knowledge, the charges, accruals and
reserves with respect to Taxes on the respective books of Seller and each
Acquired Company are adequate (determined in accordance with GAAP) and are at
least equal to Seller’s and that Acquired Company’s expected liability for
Taxes. There exists no proposed tax assessment against Seller, any Acquired
Company or the Business except as disclosed in the Balance Sheet or in
Schedule 3.11. To Seller’s Knowledge, all material Taxes that Seller or any
Acquired Company is or was required by Legal Requirements to withhold or collect
have been duly withheld or collected and, to the extent required, have been paid
to the proper Governmental Body or other Person.

19

--------------------------------------------------------------------------------

                     (d)      All Tax Returns filed with respect to the Business
or by (or that include on a consolidated basis) Seller or any Acquired Company,
to the Knowledge of the Seller, are true, correct and complete in all material
respects. There is no tax sharing agreement that will require any payment by
Seller or any Acquired Company after the date of this Agreement. Neither Seller
nor any Acquired Company is, or within the five-year period preceding the
Closing Date has been, an “S” corporation.

          3.12      NO MATERIAL ADVERSE CHANGE. Except as disclosed on Schedule
3.12, since December 31, 2001, there has not been any material adverse change in
the business, operations, properties, prospects, assets or condition of the
Business or any Acquired Company, and no event has occurred or circumstance
exists that may result in such a material adverse change.

           3.13      EMPLOYEE BENEFITS.

                      (a)     As used in this Section 3.13, the following terms
have the meanings set forth below:

                      “ Company Other Benefit Obligation” means an Other Benefit
Obligation owed, adopted or followed by an Acquired Company.

                      “Company Plan” means all Plans of which an Acquired
Company or its predecessor is or was a Plan Sponsor, or to which an Acquired
Company or its predecessor otherwise contributes or has contributed, or in which
an Acquired Company or its predecessor otherwise participates or has
participated. All references to Plans are to Company Plans unless the context
requires otherwise.

                      “Company VEBA” means a VEBA whose members include
employees of any Acquired Company.

                      “ERISA Affiliate” means, with respect to an Acquired
Company, any other person that, together with the Company, would be treated as a
single employer under IRC § 414.

                      “MultiEmployer Plan” has the meaning given in ERISA §
3(37)(A).

                      “Other Benefit Obligations” means all obligations,
arrangements or customary practices, whether or not legally enforceable, to
provide bonus or other payments or benefits, other than salary, as compensation
for services rendered or in connection with the Contemplated Transactions, to
present or former directors, employees or agents, other than obligations,
arrangements, and practices that are Plans. Other Benefit Obligations include
consulting agreements under which the compensation paid does not depend upon the
amount of service rendered, sabbatical policies, severance payment policies and
fringe benefits within the meaning of IRC § 132.

                      “PBGC” means the Pension Benefit Guaranty Corporation, or
any successor thereto.

                      “Pension Plan” has the meaning given in ERISA § 3(2)(A).

20

--------------------------------------------------------------------------------

                      “Plan” has the meaning given in ERISA §3(3).

                      “Plan Sponsor” has the meaning given in ERISA §3(16)(B).

                      “Qualified Plan” means any Plan that meets or purports to
meet the requirements of IRC § 401(a).

                      “Title IV Plans” means all Pension Plans that are subject
to Title IV of ERISA, 29 U.S.C. § 1301 et seq., other than MultiEmployer Plans.

                      “VEBA” means a voluntary employees' beneficiary
association under IRC § 501(c)(9).

                      “Welfare Plan” has the meaning given in ERISA § 3(1).

                      (b)     Schedule 3.13(b) contains a complete and accurate
list of all Company Plans, Company Other Benefit Obligations and Company VEBAs,
and identifies as such all Company Plans that are (i) defined benefit Pension
Plans, (ii) Qualified Plans or (iii) Title IV Plans.

                                (i)     Schedule 3.13(b)(i) sets forth a
calculation of the liability, if any, of the Acquired Companies for
post-retirement benefits other than pensions, made in accordance with Financial
Accounting Statement 106 of the Financial Accounting Standards Board, regardless
of whether any Acquired Company is required by this Statement to disclose such
information.

                                (ii) Schedule 3.13(b)(ii) sets forth the
material financial cost of all obligations owed under any Company Plan or
Company Other Benefit Obligation that is not subject to the disclosure and
reporting requirements of ERISA.

                      (c)      Seller has delivered to Buyer:

                                (i)      its most recent documents that set
forth the terms of each Company Plan, Company Other Benefit Obligation or
Company VEBA and of any related trust, including (A) all plan descriptions and
summary plan descriptions of Company Plans for which Seller or the Acquired
Companies are required to prepare, file and distribute plan descriptions and
summary plan descriptions, and (B) its most recent summaries and descriptions,
to the extent prepared and furnished to participants and beneficiaries regarding
Company Plans, Company Other Benefit Obligations and Company VEBAs for which a
plan description or summary plan description is not required;

                                (ii)      all recent personnel, payroll and
employment manuals and policies;

                                (iii)     all recent collective bargaining
agreements pursuant to which contributions have been made or obligations
incurred (including both pension and welfare benefits) by the Acquired
Companies, and all collective bargaining agreements pursuant to which
contributions are being made or obligations are owed by such entities;

21

--------------------------------------------------------------------------------

                               (iv)      any recent written description of any
Company Plan or Company Other Benefit Obligation that is not otherwise in
writing;

                               (v)      all current registration statements
filed with respect to any Company Plan;

                               (vi)      all current insurance policies
purchased by or to provide benefits under any Company Plan;

                               (vii)      all current contracts with third party
administrators, actuaries, investment managers, consultants and other
independent contractors that relate to any Company Plan, Company Other Benefit
Obligation or Company VEBA;

                               (viii)      all reports submitted within the two
(2) years preceding the date of this Agreement by third party administrators,
actuaries, investment managers, consultants or other independent contractors
with respect to any Company Plan, Company Other Benefit Obligation or Company
VEBA;

                                 (ix)      all current notifications to
employees of their rights under ERISA § 601 et seq. and IRC § 4980B;

                                 (x)       the Form 5500 filed in each of the
most recent three (3) plan years with respect to each Company Plan, including
all schedules thereto and the opinions of independent accountants;

                                 (xi)      all notices that were given by any
Acquired Company or any Company Plan to the IRS, the PBGC or any participant or
beneficiary, pursuant to statute, within the two (2) years preceding the date of
this Agreement, including notices that are expressly mentioned elsewhere in this
Section 3.13;

                                (xii)      all notices that were given by the
IRS, the PBGC or the Department of Labor to any Acquired Company or any Company
Plan within the two (2) years preceding the date of this Agreement;

                               (xiii)      with respect to Qualified Plans, the
most recent IRS determination letter for each Plan of the Acquired Companies
and, with respect to VEBAs, the most recent IRS determination letter that the
trust is exempt from income taxes; and

                               (xiv)      with respect to Title IV Plans, the
Form PBGC-1 filed for each of the two (2) most recent plan years.

                      (d)     Except as set forth in Schedule 3.13(d):

                                 (i)      The Acquired Companies have performed
all of their respective material obligations under all Company Plans, Company
Other Benefit Obligations and Company VEBAs.

22

--------------------------------------------------------------------------------

The Acquired Companies have made appropriate entries in their financial records
and statements for all obligations and liabilities under such Plans, VEBAs and
Other Benefit Obligations that have accrued but are not due.

                                 (ii)      No material statement, either written
or oral, has been made by any Acquired Company to any Person with entitlements
with regard to any Plan or Other Benefit Obligation that was not in accordance
with the Plan or Other Benefit Obligation and that could have a material adverse
economic consequence to any Acquired Company or to Buyer.

                                 (iii)      The Acquired Companies, with respect
to all Company Plans, Company Other Benefits Obligations and Company VEBAs, are,
and each Company Plan, Company Other Benefit Obligation and Company VEBA is, in
compliance with ERISA, the IRC and other applicable Laws in all material
respects including the provisions of such Laws expressly mentioned in this
Section 3.13, and with any applicable collective bargaining agreement.

                                              (A)     No material transaction
prohibited by ERISA § 406 and no “prohibited transaction” under IRC § 4975(c)
have occurred with respect to any Company Plan.

                                              (B)     Neither Seller nor any
Acquired Company has any material liability to the IRS with respect to any Plan,
including any liability imposed by IRC Chapter 43.

                                              (C)     Neither Seller nor any
Acquired Company has any material liability to the PBGC with respect to any Plan
other than premiums as and when due or has any liability under ERISA § 502 or §
4071.

                                              (D)     All material filings
required by ERISA and the IRC as to each Plan have been timely filed, and all
material notices and disclosures to participants required by either ERISA or the
IRC have been timely provided.

                                              (E)     All material contributions
and payments made or accrued with respect to all Company Plans, Company Other
Benefit Obligations and Company VEBAs are deductible under IRC § 162 or § 404.
No material amount, or any asset of any Company Plan or Company VEBA, is subject
to Tax as unrelated business taxable income.

                                 (iv)      Each Company Plan can be terminated
within thirty (30) days, without payment of any additional contribution or
amount and without the vesting or acceleration of any benefits promised by such
Plan.

                                 (v)        Since January 1, 2001, there has
been no establishment or amendment of any Company Plan, Company VEBA or Company
Other Benefit Obligation.

                                 (vi)      To the Knowledge of Seller, no event
has occurred or circumstance exists that could result in a material increase in
premium costs of Company Plans and Company Other Benefit Obligations that are
insured, or a material increase in benefit costs of such Plans and Obligations
that are self-insured.

23

--------------------------------------------------------------------------------

                                (vii)      Other than claims for benefits
submitted by participants or beneficiaries, no claim against, or legal
proceeding involving, any Company Plan, Company Other Benefit Obligation or
Company VEBA is pending or, to Seller’s Knowledge, is Threatened.

                                 (viii)    No Company Plan is a stock bonus or
employee stock ownership plan within the meaning of IRC § 401(a).

                                 (ix)      Each Qualified Plan of each Acquired
Company is qualified in form and operation under IRC § 401(a); each trust for
each such Plan is exempt from federal income tax under IRC § 501(a). Each
Company VEBA is exempt from federal income tax.  No event has occurred or
circumstance exists that will or could give rise to disqualification or loss of
tax-exempt status of any such Plan or trust.

                                 (x)      Each Acquired Company has met or is
expected to meet the minimum funding standard, and has made all contributions
required, under ERISA § 302 and IRC § 402.

                                 (xi)     No Company Plan is subject to Title IV
of ERISA.

                                (xii)     The Acquired Companies have paid all
amounts due to the PBGC pursuant to ERISA § 4007.

                                 (xiii)    No Acquired Company has ceased
operations at any facility or has withdrawn from any Title IV Plan in a manner
that would subject to any entity or Seller to liability under ERISA § 4062(e), §
4063 or § 4064.

                                 (xiv)    No Acquired Company has filed a notice
of intent to terminate any Plan or has adopted any amendment to treat a Plan as
terminated. The PBGC has not instituted proceedings to treat any Company Plan as
terminated. No event has occurred or circumstance exists that may constitute
grounds under ERISA § 4042 for the termination of, or the appointment of a
trustee to administer, any Company Plan.

                                 (xv)    No amendment has been made to any Plan
that has required or could require the provision of security under ERISA § 307
or IRC § 401(a)(29).

                                (xvi)     No accumulated funding deficiency,
whether or not waived, exists with respect to any Company Plan, and no event has
occurred or circumstance exists that may result in an accumulated funding
deficiency as of the last day of the current plan year of any such Plan.

                                (xvii)    The actuarial report for each Pension
Plan of each Acquired Company fairly presents the financial condition and the
results of operations of each such Plan in accordance with GAAP.

                                (xviii)   Since the last valuation date for each
Pension Plan of each Acquired Company, no event has occurred or circumstance
exists (excluding the accrual of additional service by active employees) that
would materially increase the amount of benefits under any such Plan or

24

--------------------------------------------------------------------------------

that would cause the excess of Plan assets over benefit liabilities (as defined
in ERISA § 4001) to materially decrease, or the amount by which benefit
liabilities exceed assets to materially increase.

                                 (xix)      No reportable event (as defined in
ERISA § 4043 and in regulations issued thereunder) has occurred.

                                 (xx)       Neither Seller nor any Acquired
Company has Knowledge of any facts or circumstances that may give rise to any
liability of any Seller, any Acquired Company or the Company to the PBGC under
Title IV of ERISA.

                                 (xxi)      No Acquired Company or its
predecessor has ever established, maintained, or contributed to or otherwise
participated in, or had an obligation to maintain, contribute to or otherwise
participate in, any MultiEmployer Plan.

                                 (xxii)     Except to the extent required under
ERISA § 601 et seq. and IRC § 4980B, no Acquired Company provides health or
welfare benefits for any retired or former employee or is obligated to provide
health or welfare benefits to any active employee following such employee’s
retirement or other termination of service.

                                 (xxiii)     Each Acquired Company has the right
to modify and terminate benefits to retirees (other than pensions) without
incurring any liability for future benefits with respect to both retired and
active employees.

                                 (xxiv)    Seller and all Acquired Companies
have complied with the provisions of ERISA § 601 et seq. and IRC § 4980B.

                                  (xxv)    No payment that is owed or may become
due to any director, officer, employee or agent of any Acquired Company will be
non-deductible to the Acquired Companies or subject to tax under IRC § 280G or §
4999; nor will any Acquired Company be required to “gross up” or otherwise
compensate any such person because of the imposition of any excise tax on a
payment to such person.

                                 (xxvi)    The consummation of the Contemplated
Transactions will not result in the payment, vesting or acceleration of any
benefit unless otherwise provided in this Agreement.

      3.14        COMPLIANCE WITH LEGAL REQUIREMENTS; GOVERNMENTAL
AUTHORIZATIONS.

                      (a)       Except as set forth in Schedule 3.14 or Schedule
3.19:

                                  (i)        each Acquired Company is, and at
all times since January 1, 1998 has been, and the Business has been conducted at
all times since January 1, 1998, in full compliance with each Legal Requirement
that is or was applicable to it or to the conduct or operation of its business
or the ownership or use of any of its assets except for any such failure that
would not result in a material adverse effect.

25

--------------------------------------------------------------------------------

                                  (ii)      no event has occurred or
circumstance exists that (with or without notice or lapse of time) (A) may
constitute or result in a violation by the Business or any Acquired Company of,
or a failure on the part of the Business or any Acquired Company to comply with,
any Legal Requirement, or (B) may give rise to any obligation on the part of the
Company, Seller, any Acquired Company or Buyer to undertake, or to bear all or
any portion of the cost of, any remedial action of any nature; and

                                  (iii)      neither Seller nor any Acquired
Company has received at any time since January 1, 1998 any notice or other
communication (whether oral or written) from any Governmental Body or any other
Person regarding (A) any actual, alleged, possible or potential violation of, or
failure to comply with, any Legal Requirement which would have a material effect
on the Business or any Acquired Company, or (B) any actual, alleged or potential
obligation on the part of Seller, the Business or any Acquired Company arising
under any applicable Legal Requirement to undertake, or to bear any material
portion of the cost of, any remedial action of any material nature.

                      (b)      Schedule 3.14 contains a complete and accurate
list of each material Governmental Authorization that is required to be held by
the Business for its operation or that is otherwise required for the Business or
any Acquired Company to own or use any of its assets. Each Governmental
Authorization listed or required to be listed in Schedule 3.14 is valid and in
full force and effect. Except as set forth in Schedule 3.14 or Schedule 3.19:

                                  (i)       all of the material terms and
requirements of each Governmental Authorization identified or required to be
identified in Schedule 3.14 have been at all required times complied with by the
Business and, to the extent applicable, by each Acquired Company in all material
respects;

                                  (ii)      no event has occurred or
circumstance exists that may (with or without notice or lapse of time) (A)
constitute or result in a violation of or a failure to comply with any material
term or requirement of any Governmental Authorization listed or required to be
listed in Schedule 3.14, or (B) result in the revocation, withdrawal,
suspension, cancellation or termination of, or any material modification to, any
Governmental Authorization listed or required to be listed in Schedule 3.14;

                               (iii)      neither Seller nor any Acquired
Company has received, at any time since January 1, 1998, any notice or other
communication (whether oral or written) from any Governmental Body or any other
Person regarding (A) any actual, alleged or potential violation of, or failure
to comply with, any material term or requirement of any Governmental
Authorization, or (B) any actual, proposed or potential revocation, withdrawal,
suspension, cancellation, termination of or material modification to any
Governmental Authorization; and

                               (iv)      all material applications required to
have been filed for the renewal of the Governmental Authorizations listed or
required to be listed in Schedule 3.14 or which are required by or in connection
with the Contemplated Transactions have been duly filed on a timely basis with
the appropriate Governmental Bodies, and all other material filings required to
have been

26

--------------------------------------------------------------------------------

made with respect to such Governmental Authorizations have been duly made on a
timely basis with the appropriate Governmental Bodies.

The Governmental Authorizations listed in Schedule 3.14 collectively constitute
all of the Governmental Authorizations necessary to permit the Business to be
lawfully conducted in the manner it is currently conducted in all material
respects and to permit the Acquired Companies to own and use their assets in the
manner in which they currently own and use such assets in all material respects.

     3.15         LEGAL PROCEEDINGS; ORDERS.

                      (a)     Except as set forth in Schedule 3.15 or Schedule
3.19, to the Knowledge of Seller, there is no pending Proceeding:

                                (i)       that has been commenced by or against
any Acquired Company or may affect the Business or the business of, or any of
the assets owned or used by, any Acquired Company in any material respect; or

                                (ii)      that challenges, or that may have the
effect of preventing, delaying, making illegal or otherwise interfering with in
any material way, any of the Contemplated Transactions.

To Seller’s Knowledge, no such Proceeding has been Threatened. Seller has
delivered to Buyer copies of all pleadings, correspondence and other documents
relating to each Proceeding listed in Schedule 3.15 requested by Buyer. The
Proceedings listed in Schedule 3.15 will not have a material adverse effect on
the Business or the business, operations, assets, condition or prospects of any
Acquired Company.

                      (b)     Except as set forth in Schedule 3.15:

                                (i)       there is no material Order to which
the Business or any of the Acquired Companies, or any of the assets owned or
used by any Acquired Company or otherwise in connection with the Business, is
subject;

                                (ii)       Seller is not subject to any material
Order that relates to the Business or the business of, or any of the assets
owned or used by, any Acquired Company; and

                                (iii)      no officer, director, agent or
employee of any Acquired Company is subject to any Order that prohibits such
officer, director, agent or employee from engaging in or continuing any conduct,
activity or practice relating to the Business or the business of any Acquired
Company which would have a material adverse effect on the Business or the
business of any Acquired Company.

                      (c)     Except as set forth in Schedule 3.15:

27

--------------------------------------------------------------------------------

                                (i)      the Seller and each Acquired Company
are in full compliance with all of the terms and requirements of each material
Order to which the Business or they, or any of the assets owned or used by it,
is or has been subject;

                                (ii)      no event has occurred or circumstance
exists that may constitute or result in (with or without notice or lapse of
time) a material violation of or failure to comply with any term or requirement
of any Order to which Seller, the Business or any Acquired Company, or any of
the assets owned or used by any Acquired Company is subject; and

                                (iii)      neither Seller nor any Acquired
Company has received any notice or other communication (whether oral or written)
from any Governmental Body or any other Person regarding any actual, alleged
potential violation of, or failure to comply with, any material term or
requirement of any Order to which the Seller, the Business or any Acquired
Company, or any of the assets owned or used by any Acquired Company or otherwise
in connection with the Business, is or has been subject.

      3.16       ABSENCE OF CERTAIN CHANGES AND EVENTS .     Except as set forth
in Schedule 3.16, since December 31, 2001 and for clauses (f), (g), and (i) of
this Section 3.16, since December 31, 2000, the Business has been conducted by
the Seller and its Related Persons only in the Ordinary Course of Business and
there has not been, with respect to or relating to the Business, any:

                      (a)     issuance of any membership interests in or shares
of capital stock of any Acquired Company except as necessary to provide for the
creation of the Acquired Companies and consistent with Section 3.3; grant of any
stock option or right to purchase membership interests in or shares of capital
stock of any Acquired Company; issuance of any security convertible into such
capital stock; grant of any registration rights; purchase, redemption,
retirement or other acquisition by any Acquired Company of any membership
interests in or shares of any such capital stock; or declaration or payment of
any dividend or other distribution or payment in respect of shares of capital
stock;

                      (b)     amendment to the Organizational Documents of any
of the Heat Transfer Existing Subsidiaries or any Acquired Company except as may
be necessary to provide for the creation of the Acquired Companies;

                      (c)     except in the Ordinary Course of Business, payment
or increase by any Acquired Company of any management fee or any bonuses,
salaries, or other compensation to any stockholder, director, officer or
employee or entry into any employment, severance or similar Contract with any
director, officer or employee;

                      (d)     except in the Ordinary Course of Business,
adoption of, or increase in the payments to or benefits under, any profit
sharing, bonus, deferred compensation, savings, insurance, pension, retirement
or other employee benefit plan for or with any employees of any Acquired
Company;

28

--------------------------------------------------------------------------------

                      (e)     damage to or destruction or loss of any asset or
property of any Acquired Company, whether or not covered by insurance,
materially and adversely affecting the properties, assets, business, financial
condition or prospects of the Business or the Acquired Companies, taken as a
whole;

                      (f)     entry into, termination of or receipt of notice of
termination of (i) any license, distributorship, dealer, sales representative,
joint venture, credit or similar agreement which would have a material impact on
the Business, or (ii) any Contract or transaction involving a total remaining
commitment by or to any Acquired Company of at least $100,000;

                      (g)     except in the Ordinary Course of Business, sale,
lease or other disposition of any asset or property of any Acquired Company or
mortgage, pledge or imposition of any lien or other encumbrance on any material
asset or property of any Acquired Company or otherwise relating to the Business,
including the sale, lease or other disposition of any of the Intellectual
Property Assets;

                      (h)     cancellation or waiver of any claims or rights
with a value to any Acquired Company in excess of $25,000;

                      (i)     material change in the accounting methods used by
any Acquired Company; or

                      (j)     agreement, whether oral or written, by Seller or
any Acquired Company to do any of the foregoing.

      3.17     CONTRACTS; NO DEFAULTS.

                      (a)     Schedule 3.17(a) contains a complete and accurate
list, and Seller has delivered to Buyer true and complete copies, of:

                                (i)      each Applicable Contract that involves
performance of services or delivery of goods or materials by one or more
Acquired Companies or otherwise in connection with the Business of an amount or
value in excess of $100,000;

                               (ii)      each Applicable Contract that involves
performance of services or delivery of goods or materials to one or more
Acquired Companies or otherwise in connection with the Business of an amount or
value in excess of $100,000;

                                (iii)      each Applicable Contract that was not
entered into in the Ordinary Course of Business and that involves expenditures
or receipts of one or more Acquired Companies or otherwise in connection with
the Business in excess of $25,000;

                                (iv)      each lease, rental or occupancy
agreement, license, installment and conditional sale agreement, and other
Applicable Contract affecting the ownership of, leasing of, title to, use of or
any leasehold or other interest in, any real or personal property (except
personal property leases and installment and conditional sales agreements having
a value per item or aggregate payments of less than $25,000 and with terms of
less than one year);

29

--------------------------------------------------------------------------------

                                (v)      each licensing agreement or other
Applicable Contract with respect to patents, trademarks, copyrights or other
intellectual property, including agreements with current or former employees
which are still in effect, consultants or contractors regarding the
appropriation or the non-disclosure of any of the Intellectual Property Assets
other than those agreements with employees entered into in the normal course of
business;

                               (vi)      each collective bargaining agreement
and other Applicable Contract to or with any labor union or other employee
representative of a group of employees;

                               (vii)      each joint venture, partnership and
other Applicable Contract (however named) involving a sharing of profits,
losses, costs, or liabilities by any Acquired Company with any other Person;

                               (viii)      each Applicable Contract containing
covenants that in any material way purport to restrict the business activity of
the Business or any Acquired Company or any Related Person of an Acquired
Company or limit the freedom of the Business or any Acquired Company or any
Related Person of an Acquired Company in any material way to engage in any of
its line of business or to compete with any Person in its lines of business;

                               (ix)      each Applicable Contract providing for
payments to or by any Person based on sales, purchases or profits, other than
direct payments for goods;

                               (x)      each power of attorney that is currently
effective and outstanding which could effect in a material way the Business or
the Acquired Companies;

                               (xi)      each Applicable Contract entered into
other than in the Ordinary Course of Business that contains or provides for an
express undertaking by any Acquired Company to be responsible for indirect,
consequential or punitive damages;

                               (xii)      each Applicable Contract for capital
expenditures in excess of $25,000;

                                (xiii)      each written warranty, guaranty and
other similar undertaking with respect to contractual performance extended by
any Acquired Company other than in the Ordinary Course of Business; and

                                (xiv)     each material amendment, supplement
and modification (whether oral or written) in respect of any of the foregoing.

Schedule 3.17(a) sets forth sufficient details concerning such Contracts to
identify the Contracts, and the Acquired Companies’ office where details
relating to the Contracts are located.

                      (b)     Except as set forth in Schedule 3.17(b):

                                (i)     Neither Seller nor any Related Person of
Seller has or may acquire any rights under, and Seller has not become subject to
any obligation or liability under, any material Contract that relates to the
business of, or any of the material assets owned or used by, any Acquired
Company; and

30

--------------------------------------------------------------------------------

                                (ii)     To Seller’s Knowledge, no officer or
employee of any Acquired Company is bound by any Contract that purports to limit
the ability of such officer or employee to (A) engage in or continue any
conduct, activity or practice relating to the business of any Acquired Company,
or (B) assign to any Acquired Company any material rights to any invention,
improvement or discovery made in the course of said officer’s or employee’s
employment.

                      (c)     Except as set forth in Schedule 3.17(c), each
Contract identified or required to be identified in Schedule 3.17(a) is in full
force and effect and is valid and enforceable in accordance with its terms in
all material respects.

                      (d)     Except as set forth in Schedule 3.17(d)

                                (i)      to Seller’s Knowledge, each Acquired
Company is, and at all times has been, in compliance in all material respects
with all applicable terms and requirements of each Contract under which such
Acquired Company has or had any obligation or liability or by which such
Acquired Company or any of the assets owned or used by such Acquired Company or
otherwise in connection with the Business is or was bound;

                                (ii)     to Seller’s Knowledge, each other
Person that has or had any obligation or liability under any Contract under
which an Acquired Company has or had any rights is, and at all times has been,
in compliance in all material respects with all applicable terms and
requirements of such Contract;

                                (iii)     to Seller’s Knowledge, no event has
occurred or circumstance exists that (with or without notice or lapse of time)
may contravene, conflict with or result in a material violation or breach of, or
give any Acquired Company or other Person the right to declare a default or
exercise any remedy under, or to accelerate the maturity or performance of, or
to cancel, terminate or modify, any Applicable Contract; and

                                (iv)     neither Seller nor any Acquired Company
has given to or received from any other Person any notice or other communication
(whether oral or written) regarding any actual, alleged potential material
violation or breach of, or default under, any Contract.

                      (e)     There are no renegotiations of any material
amounts paid or payable to Seller or any Acquired Company under current or
completed Contracts with any Person and no such Person has made written demand
for such renegotiation.

                      (f)     The Contracts relating to the sale, design,
manufacture, or provision of products or services by the Acquired Companies or
otherwise in connection with the Business have been entered into in the Ordinary
Course of Business and have been entered into without the commission of any act
alone or in concert with any other Person, or any consideration having been paid
or promised, that is or would be in material violation of any Legal Requirement.

31

--------------------------------------------------------------------------------

      3.18     INSURANCE.

                      (a)      Seller has delivered to Buyer a true and complete
list of all policies of insurance to which any Acquired Company is a party or
under which the Business, any Acquired Company, or any director of any Acquired
Company, is or has been covered at any time within the five (5) years preceding
the date of this Agreement and a list of all pending applications for policies
of insurance.

                      (b)     Schedule 3.18(b) describes:

                                (i)     any self-insurance arrangement by or
affecting the Business or any Acquired Company, including any reserves
established thereunder;

                                (ii)     any contract or arrangement, other than
a policy of insurance, for the transfer or sharing of any risk by any Acquired
Company or otherwise in connection with the Business; and

                                (iii)     all obligations of the Acquired
Companies or otherwise in connection with the Business to third parties with
respect to insurance (including such obligations under leases and service
agreements) and identifies the policy under which such coverage is provided.

                      (c)     Schedule 3.18(c) sets forth, by year, for the
current policy year and each of the five (5) preceding policy years:

                                (i)     a summary of the loss experience under
each policy;

                                (ii)     a statement describing each claim under
an insurance policy for an amount in excess of $50,000, which sets forth:

                                              (A)     the name of the claimant;

                                              (B)     description of the policy
by insurer, type of insurance and period of coverage; and

                                              (C)     the amount and a brief
description of the claim; and

                               (iii)      a statement describing the loss
experience for all claims that were self-insured, including the number and
aggregate cost of such claims.

                      (d)     Except as set forth on Schedule 3.18(d), to
Seller's Knowledge:

                                (i)      All policies to which any Acquired
Company is a party or will be a party at the Effective Time, or that provide
coverage to Seller, the Business, any Acquired Company or any director or
officer of an Acquired Company in all material respects:

                                              (A)     are valid, outstanding and
enforceable;

32

--------------------------------------------------------------------------------

                                              (B)     are issued by an insurer
that is financially sound and reputable;

                                              (C)     taken together, provide
adequate insurance coverage for the Business and the assets and the operations
of the Acquired Companies;

                                              (D)     are sufficient for
compliance with all Legal Requirements and Contracts to which any Acquired
Company is a party, by which any Acquired Company is bound or otherwise in
connection with the Business to the extent insurance is customarily available
therefor;

                                              (E)     will continue in full
force and effect following the consummation of the Contemplated Transactions or,
as applicable, will have been replaced by similar policies on or before the
Closing Date; and

                                              (F)     do not provide for any
retrospective premium adjustment or other experienced-based liability on the
part of any Acquired Company or otherwise in connection with the Business.

                                (ii)     Neither Seller nor any Acquired Company
has received (A) any refusal of coverage or any notice that a defense will be
afforded with reservation of rights, or (B) any notice of cancellation or any
other indication that any insurance policy is no longer in full force or effect
or will not be renewed or that the issuer of any policy is not willing or able
to perform its obligations thereunder.

                                (iii)      The Acquired Companies or Seller have
paid all premiums due, and have otherwise performed all of their respective
obligations, under each policy to which any Acquired Company is a party or that
provides coverage to the Business or to any Acquired Company or director
thereof.

                                (iv)     To Seller’s Knowledge, the Acquired
Companies have given notice to the insurer of all claims that may be insured
thereby.

           3.19     ENVIRONMENTAL MATTERS. Except as set forth in Schedule 3.19
or as described in the reports supplied by Seller or obtained by Buyer and each
of which reports is specifically listed on Schedule 3.19, to Seller's Knowledge:

                      (a)     Each of the Acquired Companies and the Business is
in compliance with in all material respects and is not in violation of or liable
under in any material respect, any Environmental Law. Neither Seller nor any
Acquired Company has any reasonable basis to expect, nor has any of them
received, any actual or Threatened order or notice from (i) any Governmental
Body or private citizen acting in the public interest, or (ii) the current or
prior owner or operator of any Facilities, of any actual or potential material
violation or material failure to comply with any Environmental Law, or of any
actual or Threatened obligation to undertake or bear the cost of any
Environmental, Health, and Safety Liabilities with respect to any of the
Facilities or any other properties or assets (whether real, personal, or mixed)
in which Seller or any Acquired Company has or had an interest, or with respect
to any property or Facility at or to which Hazardous Materials were generated,
manufactured, refined,

33

--------------------------------------------------------------------------------

transferred, imported, used, or processed by Seller, any Acquired Company, or
any other Person for whose conduct they are or may be held responsible, or from
which Hazardous Materials have been transported, treated, stored, handled,
transferred, disposed, recycled, or received.

                      (b)     There are no pending or Threatened claims,
Encumbrances, or other material restrictions of any nature, resulting from any
Environmental, Health, and Safety Liabilities or arising under or pursuant to
any Environmental Law, with respect to or affecting any of the Facilities or any
other properties and assets (whether real, personal, or mixed) in which Seller
or any Acquired Company has or had an interest.

                      (c)     Neither Seller nor any Acquired Company has any
basis to expect, nor has any of them or any other Person for whose conduct they
are or may be held responsible, received, any citation, directive, inquiry,
notice, Order, summons or warning that relates to Hazardous Activity, Hazardous
Materials, or any alleged, actual, or potential violation or failure to comply
with any Environmental Law, or of any alleged, actual, or potential obligation
to undertake or bear the cost of any Environmental, Health, and Safety
Liabilities with respect to any of the Facilities or any other properties or
assets (whether real, personal, or mixed) in which Seller or any Acquired
Company had an interest, or with respect to any property or facility to which
Hazardous Materials generated, manufactured, refined, transferred, imported,
used, or processed by Seller, any Acquired Company, or any other Person for
whose conduct they are or may be held responsible, have been transported,
treated, stored, handled, transferred, disposed, recycled, or received.

                      (d)     Neither Seller nor any Acquired Company nor any
other Person for whose conduct they are or may be held responsible has any
Environmental, Health, and Safety Liabilities with respect to the Facilities or
with respect to any other properties and assets (whether real, personal, or
mixed) in which any Acquired Company (or any predecessor), has or had an
interest, or at any property geologically or hydrologically adjoining the
Facilities or any such other property or assets.

                      (e)     Except in material compliance with or as permitted
by applicable Environmental Law, there are no Hazardous Materials present on or
in the Environment at the Facilities or at any geologically or hydrologically
adjoining property in material quantities that emanated from Seller, any
Acquired Company or any predecessor thereof, including any Hazardous Materials
contained in barrels, above or underground storage tanks, landfills, land
deposits, dumps, equipment (whether moveable or fixed) or other containers,
either temporary or permanent, and deposited or located in land, water, sumps,
or any other part of the Facilities or such adjoining property, or incorporated
into any structure therein or thereon. Except in material compliance with or as
permitted by applicable Environmental Law, neither Seller nor any Acquired
Company nor any other Person for whose conduct they are or may be held
responsible has permitted or conducted, or is aware of, any Hazardous Activity
conducted with respect to the Facilities or any other properties or assets
(whether real, personal, or mixed) in which any Acquired Company has or had an
interest.

                      (f)     Except in material compliance with or as permitted
by applicable Environmental Law, there has been no Release or Threat of Release,
of any material amounts of Hazardous Materials at or from the Facilities.

34

--------------------------------------------------------------------------------

                      (g)      Seller has delivered or made available to Buyer
true and complete copies and results of the most recent material reports,
studies, analyses, tests, or monitoring possessed or initiated by Seller or any
Acquired Company or such other reports as Buyer has requested pertaining to
Hazardous Materials or Hazardous Activities in, on, or under the Facilities, or
concerning compliance by Seller, any Acquired Company, or any other Person for
whose conduct they are or may be held responsible, with Environmental Laws.

     3.20     EMPLOYEES.

                      (a)     Schedule 3.20(a) contains a complete and accurate
list of the following information for each employee of the Acquired Companies
whose compensation in 2001 exceeded $100,000.00 US Dollars, including each
employee on leave of absence or layoff status: employer, name, job title,
current compensation paid or payable and any change in compensation since the
Effective Time, vacation accrued and service credited for purposes of vesting
and eligibility to participate under any Acquired Company’s severance pay plan.

                      (b)     No employee or director of any Acquired Company is
a party to, or is otherwise bound by, any agreement or arrangement, including
any confidentiality, noncompetition or proprietary rights agreement, between
such employee or director and any other Person (“Proprietary Rights Agreement”)
that in any material way adversely affects or will affect (i) the performance of
his or her duties as an employee or director of the Acquired Companies, or (ii)
the ability of the Business to be conducted or of any Acquired Company to
conduct its business, including any Proprietary Rights Agreement with Seller or
the Acquired Companies by any such employee or director. To Seller’s Knowledge,
no director, officer or other key employee of any Acquired Company intends to
terminate his or her employment with such Acquired Company.

            3.21     LABOR RELATIONS; COMPLIANCE.

                      (a)     Except as set forth on Schedule 3.21(a), neither
the Business nor any Acquired Company has been or is a party to or bound by any
collective bargaining or other material labor Contract.

                      (b)     Except as set forth on Schedule 3.21(b), since
January 1, 1998, there has not been, there is not presently pending or existing
and, to Seller’s Knowledge, there is not Threatened, (i) any strike, work
stoppage or material employee grievance process, (ii) any Proceeding against or
affecting the Business or any Acquired Company relating to the alleged material
violation of any Legal Requirement pertaining to labor relations or employment
matters, including any charge or complaint filed by an employee or union with
the National Labor Relations Board, the Equal Employment Opportunity Commission
or any comparable Governmental Body, organizational activity or other material
labor or employment dispute against or affecting the Business or any of the
Acquired Companies or their premises, or (iii) any application for certification
of a collective bargaining agent. No event has occurred or circumstance exists
that could on any reasonable basis provide the basis for any work stoppage or
other labor dispute. There is no lockout of any employees by the Seller or any
Acquired Company, and no such action is contemplated by the Seller or any
Acquired Company.

35

--------------------------------------------------------------------------------

                      (c)      Except as set forth on Schedule 3.21(c), the
Seller and each Acquired Company have complied in all material respects with all
Legal Requirements relating to employment, equal employment opportunity,
nondiscrimination, immigration, wages, hours, benefits, collective bargaining,
the payment of social security and similar taxes, occupational safety and health
and plant closing. Except as set forth on Schedule 3.21(c), no Acquired Company
is liable for the payment of any material compensation, damages, taxes, fines,
penalties or other amounts, however designated, for failure to comply with any
of the foregoing Legal Requirements.

           3.22      INTELLECTUAL PROPERTY.

                      (a)     Intellectual Property Assets . The term
“Intellectual Property Assets” includes to the extent owned or used by the
Business:

                                (i)     the names Heatcraft, Livernois, and all
derivatives or combinations thereof, and all fictional business names, trading
names, registered and unregistered trademarks, service marks and applications
(collectively, “Marks”);

                                (ii)     all patents, patent applications and
inventions that may be patentable (collectively, “Patents”);

                                (iii)     all copyrights in both published works
and unpublished works (collectively, “Copyrights”);

                                (iv)     all rights in mask works (collectively,
“Rights in Mask Works”); and

                                (v)     all know-how, trade secrets,
confidential information, customer lists, software, technical information, data,
process technology, plans, drawings and blue prints (collectively, “Trade
Secrets”) owned, used or licensed in connection with the Business.

                                (vi)     the internet domain names relating to
the Business.

                      (b)      Agreements. Schedule 3.22(b) contains a complete
and accurate list and summary description, including any royalties paid or
received by Seller or the Acquired Companies, of all Contracts relating to the
Intellectual Property Assets to which Seller or any Acquired Company is a party
or by which Seller or any Acquired Company is bound, except for any license
implied by the sale of a product and perpetual, paid-up licenses for commonly
available software programs with a value of less than $10,000 under which Seller
or an Acquired Company is the licensee. There are no outstanding and, to
Seller’s Knowledge, no Threatened disputes or disagreements of a material nature
with respect to any such agreement.

                      (c)     Know-How Necessary for the Business.

                                (i)     The Intellectual Property Assets are all
those necessary for the operation of the Business as it is currently conducted.
One or more of the Acquired Companies is the owner of all right, title and
interest in and to each of the Intellectual Property Assets which are, except as
set

36

--------------------------------------------------------------------------------

forth on Schedule 3.22(c)(i), free and clear of all Encumbrances, and has the
right to use without payment to a third party all of the Intellectual Property
Assets.

                                (ii)     Except as set forth in
Schedule 3.22(c)(ii), all current employees of each Acquired Company have
executed written Contracts with Seller or one or more of the Acquired Companies
that assign to Seller or one or more of the Acquired Companies all rights to any
inventions, improvements, discoveries or information relating to the Business.
No employee, officer or director of Seller or any Acquired Company has entered
into any Contract that restricts or limits in any way the scope or type of work
in which the employee may be engaged or requires the employee to transfer,
assign or disclose information concerning his or her work to anyone other than
Seller or one or more of the Acquired Companies.

                      (d)     Patents.

                                (i)     Schedule 3.22(d)(i) contains a complete
and accurate list and summary description of all Patents. Seller or one or more
of the Acquired Companies is the owner of all right, title and interest in and
to each of the Patents, free and clear of all Encumbrances.

                                (ii)     All of the issued Patents are currently
in compliance with formal legal requirements (including payment of filing,
examination and maintenance fees and proofs of working or use), to Seller’s
Knowledge, are valid and enforceable and, except as set forth on Schedule
3.22(d)(ii), are not subject to any maintenance fees or taxes or actions falling
due within ninety (90) days after the Closing Date.

                                (iii)     No Patent has been or is now involved
in any interference, reissue, reexamination or opposition proceeding. To
Seller’s Knowledge, there is no potentially interfering patent or patent
application of any third party.

                                (iv)     No Patent is infringed or, to Seller’s
Knowledge, has been challenged or threatened in any way.  None of the products
manufactured and sold, nor any process or know-how used, by the Business or any
Acquired Company infringes or is alleged to infringe any patent or other
proprietary right of any other Person.

                      (e)     Trademarks.

                                (i)     Schedule 3.22(e)(i) contains a complete
and accurate list and summary description of all Marks. One or more of the
Acquired Companies is or will be at Closing the owner of all right, title, and
interest in and to each of the Marks, free and clear of all Encumbrances.

                                (ii)     All Marks that have been registered
with the United States Patent and Trademark Office are currently in compliance
with all formal legal requirements (including the timely post-registration
filing of affidavits of use and incontestability and renewal applications), are
valid and enforceable, except as disclosed on Schedule 3.22(e)(ii), and are not
subject to any maintenance fees or taxes or actions falling due within ninety
(90) days after the Closing Date.

37

--------------------------------------------------------------------------------

                                (iii)      No Mark has been or is now involved
in any opposition, invalidation or cancellation and, to Seller’s Knowledge, no
such action is Threatened with the respect to any of the Marks.

                                (iv)     To Seller's Knowledge, there is no
potentially interfering trademark or trademark application of any third party.

                                (v)     To Seller’s Knowledge, no Mark is
infringed or has been challenged or threatened in any way.  None of the Marks
used by any Acquired Company infringes or is alleged to infringe any trade name,
trademark or service mark of any third party.

                      (f)     Copyrights.

                                (i)     To Seller’s Knowledge, no Copyright is
infringed or has been challenged or threatened in any way. To Seller’s
Knowledge, none of the subject matter of any of the Copyrights infringes or is
alleged to infringe any copyright of any third party or is a derivative work
based on the work of a third party.

                      (g)     Trade Secrets.

                                (i)     Seller and the Acquired Companies have
taken all reasonable precautions to protect the secrecy, confidentiality and
value of their Trade Secrets.

                                (ii)     One or more of the Acquired Companies
has good title and an absolute (but not necessarily exclusive) right to use the
Trade Secrets. To the Seller’s Knowledge, the Trade Secrets are not part of the
public knowledge or literature, and, to Seller’s Knowledge, have not been used,
divulged or appropriated either for the benefit of any Person (other than one or
more of the Acquired Companies) or to the detriment of the Acquired Companies.
No Trade Secret is subject to any adverse claim or has been challenged or
threatened in any way.

           3.23     CERTAIN PAYMENTS. To Seller’s Knowledge, no Acquired Company
or director, officer, agent or employee of any Acquired Company, nor any other
Person associated with or acting for or on behalf of the Business or any
Acquired Company, has directly or indirectly (a) made any contribution, gift,
bribe, rebate, payoff, influence payment, kickback or other payment to any
Person, private or public, regardless of form, whether in money, property or
services (i) to obtain favorable treatment in securing business, (ii) to pay for
favorable treatment for business secured, (iii) to obtain special concessions or
for special concessions already obtained, for or in respect of the Business, any
Acquired Company or any Related Person of an Acquired Company, or (iv) in
violation of any Legal Requirement, or (b) established or maintained any fund or
asset that has not been recorded in the books and records of the Acquired
Companies.

38

--------------------------------------------------------------------------------

            3.24     DISCLOSURE.

                      (a)     No representation or warranty of Seller in this
Agreement and no statement in any Schedule attached hereto omits to state a
material fact necessary to make the statements herein or therein, in light of
the circumstances in which they were made, not misleading.

                      (b)     No notice given pursuant to Section 5.5 will
contain any untrue statement or omit to state a material fact necessary to make
the statements therein or in this Agreement, in light of the circumstances in
which they were made, not misleading.

                      (c)     There is no fact known to Seller that has specific
application to Seller or any Acquired Company (other than general economic or
industry conditions) and that materially adversely affects the assets, business,
prospects, financial condition, or results of operations of the Business or
Acquired Companies (on a consolidated basis) that has not been set forth in this
Agreement.

            3.25     RELATIONSHIPS WITH RELATED PERSONS. Neither Seller nor any
Related Person of Seller or of any Acquired Company currently has, or since
January 1, 1998 has owned (of record or as a beneficial owner), an equity
interest or any other financial or profit interest in, a Person that has (i) had
business dealings or a material financial interest in any transaction with any
Acquired Company other than business dealings or transactions conducted in the
Ordinary Course of Business with the Acquired Companies at substantially
prevailing market prices and on substantially prevailing market terms except for
less than one percent (1%) of the outstanding capital stock of any such business
that is publicly traded on any recognized exchange or in the over-the-counter
market. Except as set forth in Schedule 3.25, neither Seller nor any Related
Person of Seller or of any Acquired Company is a party to any Contract with, or
has any claim or right against, any Acquired Company.

           3.26      BROKERS OR FINDERS. Except as set forth in Schedule 3.26,
Seller and its agents have incurred no obligation or liability, contingent or
otherwise, for brokerage or finders’ fees or agents’ commissions or other
similar payment in connection with this Agreement.

4.     REPRESENTATIONS AND WARRANTIES OF BUYER AND OCP. Buyer and OCP represent
and warrant to Seller as follows:

            4.1     ORGANIZATION AND GOOD STANDING. Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware.

            4.2     AUTHORITY; NO CONFLICT.

                      (a)     This Agreement constitutes the legal, valid and
binding obligation of Buyer and OCP, enforceable against Buyer and OCP in
accordance with its terms. Upon the execution and delivery by Buyer of the LLC
Agreement, and the Members’ Agreement (collectively, the “Buyer’s Closing
Documents”), the Buyer’s Closing Documents will constitute the legal, valid and
binding obligations of Buyer, enforceable against Buyer in accordance with their
respective terms. Buyer has all the necessary rights, power and authority to
execute and deliver this Agreement and the Buyer’s

39

--------------------------------------------------------------------------------

Closing Documents and to perform its obligations under this Agreement and the
Buyer’s Closing Documents.

                      (b)     Except as set forth in Schedule 4.2, neither the
execution and delivery of this Agreement by Buyer nor the consummation or
performance of any of the Contemplated Transactions by Buyer will contravene,
conflict with or result in a violation of or give any Government or other Person
the right to challenge, prevent, delay or otherwise interfere with any of the
Contemplated Transactions or exercise any remedy or obtain any relief under or
pursuant to:

                                (i)     any provision of Buyer's or OCP's
Organizational Documents;

                                (ii)     any resolution adopted by the board of
directors or the stockholders of Buyer or OCP;

                                (iii)     any Legal Requirement or Order to
which Buyer or OCP may be subject; or

                                (iv)     any Contract to which Buyer or OCP is a
party or by which Buyer or OCP may be bound.

Except as set forth in Schedule 4.2, Buyer and OCP are not and will not be
required to give notice or obtain any Consent from any Person in connection with
the execution and delivery of this Agreement or the consummation or performance
of any of the Contemplated Transactions.

           4.3     INVESTMENT INTENT. Buyer is acquiring the Shares for its own
account and not with a view to their distribution within the meaning of Section
2(11) of the Securities Act.

           4.4     CERTAIN PROCEEDINGS. There is no pending Proceeding that has
been commenced against Buyer or OCP and that challenges, or may have the effect
of preventing, delaying, making illegal or otherwise interfering with, any of
the Contemplated Transactions. To the Knowledge of Buyer and OCP, no such
Proceeding has been Threatened.

            4.5     BROKERS OR FINDERS. Buyer, OCP and their officers and agents
have incurred no obligation or liability, contingent or otherwise, for brokerage
or finders’ fees or agents’ commissions or other similar payment in connection
with this Agreement and will indemnify and hold Seller harmless from any such
payment alleged to be due by or through Buyer or OCP as a result of the action
of Buyer, OCP or their officers or agents.

5.     ADDITIONAL COVENANTS OF SELLER AND BUYER.

           5.1      ACCESS AND INVESTIGATION.

                      (a)     Between the date of this Agreement and the Closing
Date, Seller will, and will cause each Acquired Company and its Representatives
to, (a) afford Buyer and its Representatives and prospective lenders and their
Representatives (collectively, “Buyer’s Advisors”) reasonable access to

40

--------------------------------------------------------------------------------

each Acquired Company’s personnel, properties (including subsurface testing),
contracts, books and records, and other documents and data, (b) furnish Buyer
and Buyer’s Advisors with copies of all such material contracts, books and
records, and other existing documents and data as Buyer may reasonably request,
and (c) furnish Buyer and Buyer’s Advisors with such additional financial,
operating and other data and information as Buyer may reasonably request.

                      (b)     In addition to any environmental investigations
and audits conducted by Buyer or its Representatives prior to the date of this
Agreement, Buyer shall be permitted to cause further environmental audits of the
Facilities to be conducted as are reasonably necessary for assessing the
presence and or disposition of Hazardous Materials and compliance with
Environmental Laws, including such Phase II environmental audits as Buyer and
Seller may mutually agree upon. Seller hereby agrees to permit Buyer’s qualified
environmental consultants to enter upon the Facilities, upon giving Seller
reasonable notice, with men and materials reasonably necessary to conduct such
environmental audits. In connection with any such environmental audits and at
the request of Seller, Buyer shall from time to time enter into agreements
relating to indemnification for damages and confidentiality of audit results.

            5.2     OPERATION OF THE BUSINESSES OF THE ACQUIRED COMPANIES.
Except as provided for in Section 6, between the Effective Time and the Closing
Date, Seller will, and will cause each Acquired Company to:

                                (i)     conduct the Business only in the
Ordinary Course of Business and without any material deviation from the Base
Business Plan;

                                (ii)      use its Best Efforts to preserve
intact the current business organization of the Business, keep available the
services of the current officers, employees and agents of the Business and
maintain the relations and good will with suppliers, customers, landlords,
creditors, employees, agents and others having business relationships with the
Business;

                                (iii)     consult with Buyer concerning
operational matters of a material nature (subject to any Legal Requirement
limiting any such consultation); and

                               (iv)      otherwise report periodically to Buyer
concerning the status of the business, operations and finances of the Business
and such Acquired Company.

           5.3      NEGATIVE COVENANT. Except as otherwise expressly permitted
by this Agreement, between the date of this Agreement and the Closing Date,
Seller will not, and will cause each Acquired Company not to, without the prior
written consent of Buyer, take any affirmative action, or fail to take any
reasonable action within their or its control, as a result of which any of the
changes or events listed in Section 3.16 is reasonably likely to occur. Without
limiting the foregoing, Seller will cause the Acquired Companies not to incur
any Indebtedness other than Permitted Indebtedness.

      5.4     REQUIRED APPROVALS.

41

--------------------------------------------------------------------------------

                      (a)     As promptly as practicable after the date of this
Agreement, Seller and Buyer will, and Seller will cause each Acquired Company
to, make all filings required by Legal Requirements to be made by them in order
to consummate the Contemplated Transactions, including all filings required
under the HSR Act (if any) and the competition laws of any other Governmental
Body, including Council Regulation (EEC) No. 4064/89 or similar laws within
Finland or other applicable jurisdictions such as France, Italy and the Czech
Republic. In addition, each of Seller and Buyer agree that if any Governmental
Body requests additional information under the HSR Act or any other Legal
Requirement, it will use its reasonable commercial efforts to comply with such
requests as promptly as possible.

                      (b)     Between the date of this Agreement and the Closing
Date, Seller will, and will cause each Acquired Company to, (i) cooperate with
Buyer with respect to all filings that Buyer required by Legal Requirements to
make in connection with the Contemplated Transactions, and (ii) cooperate with
Buyer in obtaining all consents identified in Schedule 4.2. provided that this
Agreement will not require Seller to dispose of or make any change in any
portion of its business or to incur any other burden to obtain a Governmental
Authorization.

                      (c)     Between the date of this Agreement and the Closing
Date, Buyer will, and will cause each Related Person to, (i) cooperate with
Seller with respect to all filings that Seller is required by Legal Requirements
to make in connection with the Contemplated Transactions, and (ii) cooperate
with Seller in obtaining all consents identified in Schedule 3.2; provided that
this Agreement will not require Buyer to dispose of or make any change in any
portion of its business or to incur any other burden to obtain a Governmental
Authorization.

           5.5      NOTIFICATION. Between the date of this Agreement and the
Closing Date, either party will promptly notify the other party in writing if
such party, including any Acquired Company becomes aware of any fact or
condition that causes or constitutes a Breach of any of either party’s
representations and warranties as of the Effective Time or as of the date of
this Agreement (as applicable), or that party becomes aware of the occurrence
after the date of this Agreement of any fact or condition that would (except as
expressly contemplated by this Agreement) cause or constitute a Breach of any
such representation or warranty had such representation or warranty been made as
of the time of occurrence or discovery of such fact or condition. If any such
fact or condition requires any change in any Schedule if the Schedule were dated
the date of the occurrence or discovery of any such fact or condition, the party
responsible for the Schedule will promptly deliver to other party a supplement
to the Schedule specifying such change. During the same period, either party
will promptly notify the other party of the occurrence of any Breach of any
covenant of a party in this Agreement or of the occurrence of any event that may
make the satisfaction of the conditions in the Agreement impossible or unlikely.

           5.6      NO NEGOTIATION. Until such time, if any, as this Agreement
is terminated pursuant to Section 9, Seller will not, and will cause each
Acquired Company and each of their Representatives not to, directly or
indirectly solicit, initiate, or encourage any inquiries or proposals from,
discuss or negotiate with, provide any non-public information to, or consider
the merits of any unsolicited inquiries or proposals from, any Person (other
than Buyer) relating to any transaction involving the

42

--------------------------------------------------------------------------------

sale of the business or assets (other than in the Ordinary Course of Business)
of the Business or of any Acquired Company, or any of the capital stock of any
Acquired Company, or any merger, consolidation, business combination, or similar
transaction involving the Business and any Acquired Company.

           5.7      BEST EFFORTS. Between the date of this Agreement and the
Closing Date, both Buyer and Seller will use its Best Efforts to cause the
conditions in Sections 7 and 8 to be satisfied except as set forth in the
provisos to Sections 5.4(b) and 5.4(c), as applicable.

           5.8      STATUTE OF LIMITATIONS. Prior to the Closing, Seller shall
not permit any Acquired Company to agree with any Governmental Body to extend
the statute of limitations with respect to any Taxes, without the prior written
consent of Buyer.

           5.9     INTERIM FINANCIAL STATEMENTS. From the date of this Agreement
through the Closing Date, Seller will prepare monthly financial statements for
the Business and the Acquired Companies on a consolidated basis (beginning with
the month of January, 2002), and will promptly (and in any event not later than
the fifteenth Business Day following the end of the month to which a statement
relates) deliver them to Buyer. These unaudited financial statements will be
prepared in accordance with GAAP (except for the absence of footnotes and
subject to normal year end adjustments which will be immaterial in amount) and
in a manner consistent with the basis of presentation used in the unaudited
financial statements referred to in Section 3.4, and will fairly present, in all
material respects, the consolidated financial position,and results of operations
of the Business and the Acquired Companies as at and for the periods indicated.

            5.10     MATTERS RELATING TO REAL PROPERTY.

                      (a)      Buyer shall obtain, at Buyer’s sole cost and
expense, a commitment from Chicago Title Insurance Company or any other title
insurance company acceptable to Buyer (the “Title Company”) for the issuance of
an extended coverage owner’s policy of fee title insurance (including mechanics’
lien coverage) for each parcel included in the Grenada Real Property setting
forth the status of title to each such parcel (individually a “Title Commitment”
and collectively the “Title Commitments”). The Title Commitments shall be
accompanied by true, complete and legible copies of all Encumbrances identified
therein. At Closing, the policies to be issued pursuant to the Title Commitments
(individually a “Title Policy” and collectively the “Title Policies”) shall
insure that the Company will have good, marketable and indefeasible title to
such Grenada Real Property, subject only to those Encumbrances accepted by Buyer
pursuant to subparagraph (c) of this Section 5.10 (“Permitted Title
Encumbrances”). At the Closing, Buyer shall pay all premiums for the issuance of
the Title Policy and such standard endorsements as Buyer may reasonably require
(the “Endorsements”), and Seller shall deliver to the Title Company such
affidavits, indemnities and other documentation as is necessary to enable the
Title Company to issue the Title Policies with the Endorsements subject only to
Permitted Title Encumbrances.

                      (b)      Buyer shall obtain, at Buyer’s sole cost and
expense, surveys covering each parcel included in the Grenada Real Property
(individually a “Survey” and collectively the “Surveys”),

43

--------------------------------------------------------------------------------

dated subsequent to this Agreement, each of which shall be prepared by a
surveyor duly licensed under the laws of the state in which the Grenada Real
Property is located. Each survey shall be in form and substance reasonably
satisfactory to Buyer and the Title Company, and (ii) shall be certified to
Buyer and the Title Company using a form of certification acceptable to Buyer.

                      (c)      On or prior to the fifth Business Day following
Buyer’s receipt of the Title Commitment or all of the Surveys, whichever is
later, Buyer shall notify Seller in writing (the “Defect Notice”) of any
unacceptable Encumbrances or other matters disclosed by either the Title
Commitments or the Surveys (individually a “Disapproved Encumbrance” and
collectively the “Disapproved Encumbrances”). Seller agrees to use commercially
reasonable efforts to eliminate the Disapproved Encumbrances or otherwise
resolve the Disapproved Encumbrances to the satisfaction of Buyer on or before
the Closing Date. Seller shall have three (3) days after receipt of the Defect
Notice to notify Buyer in writing (i) that the Disapproved Encumbrances will be
eliminated an otherwise resolved as provided above or (ii) that the Disapproved
Encumbrances will not be eliminated or otherwise resolved. If Seller elects not
to cause any Disapproved Encumbrance to be eliminated or otherwise resolved,
Buyer shall have the right, in its sole discretion, for a period of five (5)
days following the expiration of the three (3) day period provided for above, to
notify Seller of Buyer’s election to either waive such objection and proceed
with the Closing, without impairing any right of indemnification or other right
or remedy hereunder, or to terminate this Agreement. Absent any notice from
Buyer within such five (5) day period, Buyer shall be deemed to have elected to
terminate this Agreement. If Seller gives notice that one or more Disapproved
Encumbrances will be eliminated or otherwise resolved, and such Disapproved
Encumbrances are not so eliminated or otherwise resolved on or before the
Closing Date, Buyer shall have the right to terminate this Agreement by written
notice to Seller.

            5.11     TRIDAN CONTRACT. Heatcraft Inc., one of the Heat Transfer
Existing Subsidiaries ("HI"), is a party to a Contract with Tridan International
Inc. dated on or about May 3, 2000 (the "Tridan Contract"). Buyer and Seller
acknowledge and agree that notwithstanding any other provision of this Agreement
or the Members' Agreement (a) the Tridan Contract will be assigned to the
Company in connection with the JV Transactions and (b) if HI's failure to
purchase any product covered by the Tridan Contract prior to the Closing Date
cannot be cured by the Company purchasing such product, then the Seller shall
indemnify the Company against any payment required as a result of such failure.
Seller agrees (for itself and HI) and Buyer agrees to cooperate with HI to the
extent commercially reasonable in connection with preserving all rights under
the Tridan Contract (including but not limited to the right to purchase fin
presses).

6.      CERTAIN ACTIONS PRIOR TO CLOSING DATE; TRANSITION AND EMPLOYEE MATTERS

            6.1     THE ACQUIRED COMPANIES. Prior to the Closing Date, Seller
will take or cause to be taken all actions necessary or advisable to effectuate
the actions described on Attachment E to the Members' Agreement and will cause
the ownership of the Acquired Companies to be as set forth on Attachment E to
the Members' Agreement.

44

--------------------------------------------------------------------------------

            6.2     TRANSITION MATTERS.

                      (a)     At or prior to the Closing, Buyer and Seller shall
cause the Company to enter into the Shared Services Agreement.

                      (b)     At or prior to the Closing, Seller shall cause all
right, title and interest in and to the trademark “Heatcraft” to be assigned to
the Company and Buyer and Seller shall cause the Company to license the name
“Heatcraft” to Seller for use in certain refrigeration operations mutually
agreeable to Buyer and Seller pursuant to a Trademark License Agreement in the
form attached as Exhibit 6.2(b).

            6.3     PAYMENT OF INDEBTEDNESS.

                      (a)     Except as expressly provided in Paragraph (b) of
this Section 6.3, Seller will cause all Indebtedness owed by any Acquired
Company to Seller (or any Related Person of Seller), or owed to any Acquired
Company by Seller (or any Related Person of Seller) to be paid in full prior to
Closing, except that any account payable from Seller or any Related Person
arising out of sales of goods or from any shared services will be paid in
accordance with its terms.

                      (b)     Seller will cause all Indebtedness owed by any
Acquired Company to be paid in full prior to Closing and will have caused the
termination of all other financing activities of the Company prior to the
Closing (other than Permitted Indebtedness or Indebtedness otherwise approved in
writing by Buyer), it being the general intent of the parties that the Acquired
Companies shall be free of Indebtedness other than Permitted Indebtedness as of
the Closing (with the provisions of Section 2.2 and the Closing Adjustment for
Indebtedness being intended to take into account any failure to effectuate such
intent).

            6.4     EMPLOYEES AND BENEFITS

            6.4.1     Background.

                      (a)     The Business has been managed, operated and
maintained by employees of Seller or its Subsidiaries. Prior to the Closing
Date, such employees have been compensated at established wage and salary rates,
and some or all of such employees have had rights under some or all of the
following: (i) employee benefit plans, as defined in ERISA Section 3(3) and (ii)
published employment policies in effect at their respective work locations. All
such benefit plans, published policies, and any other agreements or policies
affecting employment are described in Schedule 3.13(b). Seller’s salaried
employees assigned to the Business (except those who at the Closing Date have
retired or are on long-term disability, and those whom Buyer and Seller have
excluded are herein called “Continuing Salaried Employees.”

                      (b)     The Continuing Salaried Employees will remain
employed by the Company after the Closing under essentially the same terms and
conditions as in effect immediately prior to the

45

--------------------------------------------------------------------------------

Closing Date. The Company will also continue the employment of all hourly
employees after Closing at the Facilities (except those who are on layoff),
herein called “Continuing Hourly Employees”. Continuing Salaried Employees and
Continuing Hourly Employees are collectively referred to herein as “Continuing
Employees”. Nothing in this Section will limit the right of the Company to
terminate the employment or to make any adjustments, including both increases
and decreases, in salary and benefits of any Continuing Employee at any time
after the Closing Date. Except as otherwise provided in this Section, the
Company will have absolute discretion with respect to the terms and conditions
of employment of any Continuing Employee and other persons at any time employed
by the Company, including the right to hire, terminate, promote, demote,
transfer, reduce compensation or benefits or change the job status of any
employee of the Company at any time after the Closing Date. No provision of this
Agreement is intended or will be construed as a promise or guaranty of the
continued employment of any Continuing Employee or any other employee of either
party.

            6.4.2     Seller's Defined Contribution Plans.

                      (c)     Seller has delivered to Buyer copies of the
qualified 401(k) plans and profit sharing plans, which plans are listed in
Schedule 3.13(b) (the “Defined Contribution Plans”) under which the interest of
each participant is maintained in an individual account.

                      (d)     Seller will continue to maintain the Defined
Contribution Plans with respect to Continuing Employees who are participants
therein, and will distribute 100% of the respective account balances to such
participants upon their request (or to a qualified plan established by the
Company or an IRA of a participant) on a fully vested basis as soon as
practicable following the Closing Date. There will be no employer or employee
contributions under the Defined Contribution Plans with respect to such
participants following the Closing Date except for Seller’s fulfillment of
contribution obligations incurred under any such plans prior to the Closing
Date. Neither Buyer nor the Company will assume, adopt or have any
responsibility with respect to, such plans.

            6.4.3     Seller's Defined Benefit Plans.

                      (a)     Seller presently maintains the Lennox
International Inc. Pension Plan for Salaried Employees (“Salaried Pension Plan”)
and the Heatcraft Inc. Hourly Employees Pension Plan (“Hourly Pension Plan”).
Such plans are defined benefit pension plans as defined in ERISA Section 3(35)
and are herein called the “Defined Benefit Plans”.

                      (b)     Following the Closing Date, the Company may adopt
one or more defined benefit pension plans covering Continuing Employees (“New
Pension Plan”), providing such benefits and containing such provisions as the
Company may determine. The Company will be responsible for administration,
funding and benefit payments under the New Pension Plan, and Seller does not
assume any responsibility or liability thereunder.

                      (c)     Seller will retain all liability for
administration and funding of the Defined Benefit Plans, based upon the accrued
benefits as of the Closing Date and 100% vesting in their accrued benefits for
all Continuing Employees, and will provide to Continuing Employees who were

46

--------------------------------------------------------------------------------

participants in either of the Defined Benefit Plans on the Closing Date (and to
their beneficiaries) all benefits under the Defined Benefit Plans, including
unreduced benefits and benefit supplements set forth in the Defined Benefit
Plans; and neither Buyer, the Company nor the New Pension Plan will have any
liability therefor. In addition, the Defined Benefit Plans will provide
unreduced benefits and benefit supplements under its early retirement provisions
to Continuing Employees except as expressly provided for in the Defined Benefit
Plan, taking into account attained age and service with the Seller prior to the
Closing Date. In addition, if any Continuing Employee who is on disability on
the Closing Date thereafter completes the period of disability required for
disability retirement under either of the Defined Benefit Plans, such plan will
provide such disability retirement benefit, and Seller will provide to such
retiree the benefits, if any, referred to in Subsection 6.4.5(d) below.

                      (d)     Seller will be responsible for the funding and
administration of the Defined Benefit Plans and the payment of benefits
thereunder after the Closing Date, and neither Buyer nor the Company assumes any
responsibility or liability in connection therewith.

            6.4.4     Service Credit.

                      (a)     Service with Seller up to the Closing Date will be
credited by the Company for eligibility and vesting purposes in any qualified
pension benefit plan that Buyer or the Company may adopt on or after the Closing
Date with respect to Continuing Employees. Seller will furnish to Buyer and the
Company as soon as practicable after the Closing, a list of Continuing Employees
and the amount of pre-Closing service of each such person under Seller’s
qualified pension benefit plans, all certified by Seller to be true and correct
on the basis of Seller’s records pertaining thereto; and Buyer and the Company
will have the right to rely thereon.

                      (b)     Service with the Company after the Closing Date
will not be credited by Seller under its Defined Contribution Plans and Defined
Benefit Plans, but all Continuing Employees will be treated as 100% vested in
their accrued benefits under such plans as a result of the transactions
contemplated by this Agreement.

            6.4.5     Employee Welfare Plans and Policies.

                      (a)     As used in this Subsection 6.4.5, “Welfare Plan or
Policy” means any employee welfare benefit plan as defined in ERISA Section
3(1), and also any policy, practice or program maintained by Seller for the
Company and the Acquired Companies as of the Closing Date with respect to any
employee fringe benefits. Except as provided in Subsection 6.4.6 below, the
Company will have no liability under any Welfare Plan or Policy for any
employment-related claim of an employee arising out of care or service received
on or before the Closing Date. Seller will retain liability for any claim under
each Welfare Plan or Policy based upon care or service received on or prior to
the Closing Date. In patient stays begun prior to Closing will remain Seller’s
liability until such time as the stay has ended. Such liability will include all
claims arising out of events on or prior to the Closing Date (i) under severance
or termination pay plans, long term disability plans, salary continuation plans
and accident and sickness plans and (ii) for medical, dental, life/survivor,
accidental death and dismemberment, Company travel accident and workers’
compensation benefits.

47

--------------------------------------------------------------------------------

                      (b)     Seller will have no liability under any employee
Welfare Plan or Policy adopted by the Company after the Closing Date. Except as
provided in Subsection 6.4.4 or under continuation coverage referred to in
Paragraph (e) of this Subsection 6.4.5, Seller will have no liability for any
employment-related claim of an employee of the Company arising out of
occurrences after the Closing Date. The Company will have the right at any time
to adopt such Welfare Plans and Policies as the Company may determine, and to
modify, amend or terminate any such plan or policy.

                      (c)     Any of the Company’s Welfare Plans or Policies in
which benefits are calculated on the basis of service will provide credit for
service with Seller for Continuing Employees up to the Closing Date. Seller will
furnish to Buyer and the Company, as soon as practicable after the Closing, a
list of Continuing Employees and the amount of pre-Closing service of each such
person under any Welfare Plan or Policy in which service is relevant, all
certified by Seller to be true and correct on the basis of Seller’s records
pertaining thereto; and Buyer and the Company will have the right to rely
thereon.

                      (d)     At such time as any Continuing Employee who is
eligible to retire at or before the Closing Date under either of the Defined
Benefit Plans terminates employment with the Company after the Closing Date,
Seller will be responsible to offer to provide each such Person, commencing on
the date when such Person so terminates, the individual and family medical and
life insurance benefits that Seller would have provided on the Closing Date to
its employees who retired on the Closing Date (subject to any changes made by
Seller in such benefits between the Closing Date and the date such Person so
terminates). Neither Buyer nor the Company assumes any obligation, liability or
any other responsibility to provide, fund or otherwise pay for any
post-employment medical or health coverage of any Continuing Employee or of any
other employee of Seller that was earned or accrued on or before the Closing
Date.

                      (e)     All Continuing Employees and any qualified
beneficiaries who are covered under any group health plan, as defined in ERISA
Section 607 and for which the Closing is deemed to be a termination of
employment, of Seller as of the Closing Date will be entitled to continuation
coverage under such group health plan as a result of the transactions
contemplated by this Agreement. The Company will establish a group health plan
to cover Continuing Employees and their qualified beneficiaries as soon as
practicable after the Closing Date. If such a group health plan is not in place
the day after the Closing Date, the Company may, on behalf of all Continuing
Employees and their qualified beneficiaries, agree to pay to Seller the amount
of the applicable continuation premium under ERISA Section 604 for the period of
continuation coverage. Seller agrees to cooperate with the Company to coordinate
the group health plan to be effective after the Closing Date and the payment of
continuation premiums by the Company, if applicable. All continuation premiums
payable by the Company will be paid promptly on the due date.

      During any period of continuation coverage, the only liability of the
Company will be to pay the applicable premium to Seller or to Seller's group
health plan on behalf of Continuing Employees who are actively employed by the
Company. The cost of health and related benefits will be allocated as of the
Effective Time.

48

--------------------------------------------------------------------------------

      With respect to the Continuing Employees and any qualified beneficiaries
who are covered under any group health plan, as defined in ERISA Section 607 and
for which the Closing is deemed to not to be a termination of employment, if the
Company's group health plan to cover Continuing Employees and their qualified
beneficiaries is not in place the day after the Closing Date, the Company may,
on behalf of all Continuing Employees and their qualified beneficiaries, agree
to pay to Seller the cost of the claims filed under the continuation coverage.
Seller agrees to cooperate with the Company to coordinate the group health plan
to be effective after the Closing Date and the payment of the costs of any
claims arising under the continuation coverage by the Company, if applicable.
All continuation costs payable by the Company will be paid promptly on the due
date.

      During any period of continuation coverage, the only liability of the
Company will be to pay the applicable costs to Seller or to Seller's group
health plan on behalf of Continuing Employees who are actively employed by the
Company. The cost of health and related benefits will be allocated as of the
Effective Time.

           6.4.6     Vacation Policy.

                      (f) Seller represents that Continuing Employees earn
vacation rights ratably each year, to be taken or paid for during the calendar
year in which earned, in accordance with Seller’s vacation policy, a true copy
of which is annexed hereto as Schedule 6.4.6(a). The Company will assume
liability for 2002 calendar year vacations of Continuing Employees not yet taken
or paid for as of the Closing Date.

                      (g) The Company will have the right to establish from time
to time such vacation policies with respect to its employees as the Company may
determine subject to applicable Legal Requirements.

           6.4.7     Cooperation. Following the Closing Date, Seller, Buyer and
the Company will supply one another sufficient employee data and records to
carry out the purposes of this Section 6.4, including the data necessary to
complete all required actuarial valuations, reports and disclosures, and any
other mandated government filings. Without limiting the foregoing, Seller will
cooperate as requested by Buyer or the Company in providing data as to the
status of employee welfare benefits, including available deductible amounts and
other relevant benefit information.

7.     CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE

            Buyer's obligation to purchase the Shares and to take the other
actions required to be taken by Buyer at the Closing is subject to the
satisfaction, at or prior to the Closing, of each of the following conditions
(any of which may be waived by Buyer, in whole or in part):

      7.1      ACCURACY OF REPRESENTATIONS. All of Seller’s representations and
warranties in this Agreement (considered collectively), and each of these
representations and warranties (considered individually), must have been
accurate in all material respects as of the date of this Agreement or as of the
Effective Time (as applicable), and must be accurate in all material

49

--------------------------------------------------------------------------------

respects as of the Closing Date as if made on the Closing Date, without giving
effect to any supplement to any Schedule.

      7.2      SELLER’S PERFORMANCE.

                      (a)     All of the covenants and obligations that Seller
is required to perform or to comply with pursuant to this Agreement at or prior
to the Closing (considered collectively), and each of these covenants and
obligations (considered individually), must have been duly performed and
complied with in all material respects.

                      (b)     Each document required to be delivered pursuant to
Section 2.4 must have been delivered, and each of the other covenants and
obligations in Sections 5.4 and 5.7 must have been performed and complied with
in all respects.

      7.3     CONSENTS. Each of the Consents identified in Schedule 3.2 must
have been obtained and must be in full force and effect.

      7.4     ADDITIONAL DOCUMENTS. Each of the following documents must have
been delivered to or obtained by Buyer:

                      (a)     employment agreements, in form and substance
satisfactory to Buyer executed by the Company and the Key Executives; and

                      (b) such other documents as Buyer may reasonably request
for the purpose of (i) evidencing the accuracy of any of Seller’s
representations and warranties, (ii) evidencing the performance by Seller of, or
the compliance by Seller with, any covenant or obligation required to be
performed or complied with by Seller, (iii) evidencing the satisfaction of any
condition referred to in this Section 7, or (iv) otherwise facilitating the
consummation or performance of any of the Contemplated Transactions.

      7.5     NO PROCEEDINGS. Since the date of this Agreement, there must not
have been commenced or Threatened against Buyer, or against any Person
affiliated with Buyer, any Proceeding (a) involving any challenge to, or seeking
damages or other relief in connection with, any of the Contemplated
Transactions, or (b) that may have the effect of preventing, delaying, making
illegal, or otherwise interfering with any of the Contemplated Transactions.

      7.6      NO CLAIM REGARDING SHARE OWNERSHIP OR SALE PROCEEDS. There must
not have been made or Threatened by any Person any claim asserting that such
Person (a) is the holder or the beneficial owner of, or has the right to acquire
or to obtain beneficial ownership of, any Membership Interests of the Company or
any stock of, or any other voting, equity or ownership interest in, any of the
other Acquired Companies, or (b) is entitled to all or any portion of the
Purchase Price payable for the Shares.

50

--------------------------------------------------------------------------------

           7.7      NO PROHIBITION. Neither the consummation nor the performance
of any of the Contemplated Transactions will, directly or indirectly (with or
without notice or lapse of time), materially contravene, or conflict with, or
result in a material violation of, or cause Buyer or any Person affiliated with
Buyer to suffer any material adverse consequence under, (a) any applicable Legal
Requirement or Order, or (b) any Legal Requirement or Order that has been
published, introduced or otherwise formally proposed by or before any
Governmental Body.

            7.8     JV CLOSINGS. The JV Closings shall have been completed.

8.      CONDITIONS PRECEDENT TO SELLER’S OBLIGATION TO CLOSE

           Seller's obligation to sell the Shares and to take the other actions
required to be taken by Seller at the Closing is subject to the satisfaction, at
or prior to the Closing, of each of the following conditions (any of which may
be waived by Seller, in whole or in part):

           8.1      ACCURACY OF REPRESENTATIONS. All of Buyer’s representations
and warranties in this Agreement (considered collectively), and each of these
representations and warranties (considered individually), must have been
accurate in all material respects as of the date of this Agreement and must be
accurate in all material respects as of the Closing Date as if made on the
Closing Date.

           8.2      BUYER’S PERFORMANCE

                      (a)     All of the covenants and obligations that Buyer is
required to perform or to comply with pursuant to this Agreement at or prior to
the Closing (considered collectively), and each of these covenants and
obligations (considered individually), must have been performed and complied
with in all material respects.

                      (b)     Buyer must have delivered each of the documents
required to be delivered by Buyer pursuant to Section 2.4, and each of the other
covenants and obligations in Section 5.4 and 5.7 must have been performed and
complied in all respects and (ii) made the cash payments required to be made by
Buyer pursuant to Sections 2.4(b)(i).

            8.3     CONSENTS. Each of the Consents identified in Schedule 3.2
must have been obtained and must be in full force and effect.

            8.4      ADDITIONAL DOCUMENTS.. Buyer must have caused to be
delivered to Seller such other documents as Seller may reasonably request for
the purpose of (a) evidencing the accuracy of any representation or warranty of
Buyer, (b) evidencing the performance by Buyer of, or the compliance by Buyer
with, any covenant or obligation required to be performed or complied with by
Buyer, (c) evidencing the satisfaction of any condition referred to in this
Section 8, or (d) otherwise facilitating the consummation of any of the
Contemplated Transactions.

            8.5      NO PROCEEDINGS. Since the date of this Agreement, there
must not have been commenced or Threatened against Seller, or against any Person
affiliated with Seller, any Proceeding

51

--------------------------------------------------------------------------------

(a)     involving any challenge to, or seeking damages or other relief in
connection with any of the Contemplated Transactions, or (b) that may have the
effect of preventing, delaying, making illegal, or otherwise interfering with
any of the Contemplated Transactions.

            8.6      NO CLAIM REGARDING SHARE OWNERSHIP OR SALE PROCEEDS. There
must not have been made or Threatened by any Person any claim asserting that
such Person (a) is the holder or the beneficial or the beneficial owner of, or
has the right to acquire or to obtain beneficial ownership of, any Membership
Interests of the Company of the Company or any stock of, or any other voting,
equity or ownership interest in, any of the other Acquired Companies, or (b) is
entitled to all or any portion of the Purchase Price payable for the Shares.

            8.7      NO PROHIBITION. Neither the consummation nor the
performance of any of the Contemplated Transactions will, directly or indirectly
(with or without notice or lapse of time), materially contravene, or conflict
with, or result in a material violation of, or cause Seller or any Person
affiliated with Seller to suffer any material adverse consequence under (a) any
applicable Legal Requirement or Order, or (b) any Legal Requirement or Order
that has been published, introduced or otherwise formally proposed by or before
any Governmental Body.

            8.8     JV CLOSINGS. The JV Closings shall have been completed.

9.      TERMINATION.

            9.1     TERMINATION EVENTS. This Agreement may, by notice given
prior to or at the Closing, be terminated:

                      (a)     by either Buyer or Seller if a material Breach of
any provision of this Agreement has been committed prior to Closing by the other
party and such Breach has not been waived;

                      (b)     (i)      by Buyer if any of the conditions in
Section 7 has not been satisfied as of the Closing Date or if satisfaction of
such a condition is or becomes impossible (other than through the failure of
Buyer to comply with its obligations under this Agreement) and Buyer has not
waived such condition on or before the Closing Date; or (ii) by Seller, if any
of the conditions in Section 8 has not been satisfied of the Closing Date or if
satisfaction of such a condition is or becomes impossible (other than through
the failure of Seller to comply with its obligations under this Agreement) and
Seller has not waived such condition on or before the Closing Date;

                      (c)     by mutual consent of Buyer and Seller; or

                      (d)     by either Buyer or Seller if the Closing has not
occurred (other than through the failure of any party seeking to terminate this
Agreement to comply fully with its obligations under this Agreement) on or
before September 30, 2002 (the “Target Date”), or such later date as the parties
may agree upon. If any Governmental Body with jurisdiction over the enforcement
of any Competition Laws requests additional information relating to the JV
Transactions or the parties and/or if any waiting period has not expired or any
clearance or approval under any such Competition Law has not been satisfied or
obtained by the Target Date, the Target Date will automatically be extended for
such period

52

--------------------------------------------------------------------------------

of time as may be reasonably necessary for the parties to have complied with the
Competition Laws and all such requests for information thereunder to the extent
applicable to the JV Transactions, but in no event shall the Target Date be
extended by this sentence beyond December 31, 2002.

            9.2      EFFECT OF TERMINATION. Each party’s right of termination
under Section 9.1 is in addition to any other rights it may have under this
Agreement or otherwise, and the exercise of a right of termination will not be
an election of remedies. If this Agreement is terminated pursuant to
Section 9.1, all further obligations of the parties under this Agreement will
terminate, except that the obligations in Sections 11.1 and 11.3 will survive;
provided, however, that if this Agreement is terminated by a party because of
the Breach of this Agreement by the other party or because one or more of the
conditions to the terminating party’s obligations under this Agreement is not
satisfied as a result of the other party’s failure to comply with its
obligations under this Agreement, the terminating party’s right to pursue all
legal remedies will survive such termination unimpaired.

10.      INDEMNIFICATION; REMEDIES; DISPUTE RESOLUTION

            10.1      SURVIVAL; RIGHT TO INDEMNIFICATION NOT AFFECTED BY
KNOWLEDGE; DEFINITIONS.

                      (a)     All representations, warranties, covenants and
obligations in this Agreement, the Schedules, the supplements to the Schedules,
the certificate delivered pursuant to Section 2.4(a)(ii) and any other
certificate or document delivered pursuant to this Agreement will survive the
Closing as set forth in this Article 10. Except as expressly provided for in
Section 10.2(b) and the last sentence of Section 10.2, the right to
indemnification, payment of Damages or other remedy based on such
representations, warranties, covenants and obligations will not be affected by
any investigation conducted with respect to, or any Knowledge acquired (or
capable of being acquired) at any time, whether before or after the execution
and delivery of this Agreement or the Closing Date, with respect to the accuracy
or inaccuracy of or compliance with, any such representation, warranty, covenant
or obligation, and the waiver of any condition based on the accuracy of any
representation or warranty, or on the performance of or compliance with any
covenant or obligation, will not affect the right to indemnification, payment of
Damages or other remedy based on such representations, warranties, covenants and
obligations.

                      (b)     For purposes of this Article 10, the following
terms have the meanings specified or referred to in this Section 10.1(b):

                      “Buyer Indemnified Persons” -- means Buyer, OCP, the
Acquired Companies and their respective Representatives and Related Persons.

                      “Seller Indemnified Persons”-- means Seller and its
-Representatives and Related Persons.

                      “Damages” -- means any loss, liability, claim, damage
(including incidental and consequential damages), expense (including costs of
investigation and defense and reasonable

53

--------------------------------------------------------------------------------

attorneys' fees and expenses of attorneys, accountants, engineers and other
experts and consultants), fine, penalty or obligation, whether or not involving
a third-party claim.

                      “Indemnified Party” -- any Person entitled to
indemnification under this Article 10.

                      “Indemnifying Party” -- any Person required to indemnify
another Person under this Article 10.

                      “Loss” -- means an amount for the applicable Livernois
Contract determined by subtracting (A) the sum of all direct costs of designing,
manufacturing, selling and distributing the product and/or services necessary to
meet the specifications set forth in such Livernois Contract plus an amount for
overhead such that the product and/or service is fully burdened with overhead in
the same manner that Livernois historically has allocated overhead for the same
product or service or, if it is a new product and/or service, in the manner that
is used for the product or service of Livernois that is most comparable thereto
from (B) the net proceeds received under the Livernois Contract, provided,
however, that (i) “Loss” shall not include any discount, rebate or credit to the
customer under any Livernois Contract pursuant to a decision made after the
Effective Time; and (ii) to the extent that any Loss represents a Loss that has
been incurred prior to the Effective Time (based on revenues received or booked
on Livernois records as an unbilled receivable, and costs incurred by Livernois
prior to the Effective Time), the Loss will be reduced to that extent.

                      “Livernois Contracts” -- means the Contracts for the
delivery of products or services by Livernois to any other Person that was in
effect or entered into at any time prior to the Closing Date. including but not
limited to those listed on Schedule 10.1; provided, however, that the Livernois
Contracts shall not include the Showa Contract (other than with respect to any
services to be provided by Livernois under the Showa Contract after the Closing
Date).

            10.2      INDEMNIFICATION AND PAYMENT OF DAMAGES BY SELLER. Seller
will indemnify and hold harmless the Buyer Indemnified Persons, for, and will
pay to the Buyer Indemnified Persons the amount of, any Damages, arising,
directly or indirectly, from or in connection with:

                      (a)     any Breach of any representation or warranty made
by Seller in this Agreement or by Seller or any Related Person thereof in the
European Share Purchase Agreement (without giving effect to any supplement to
any Schedule) or any other certificate or document delivered by Seller or such
Related Person pursuant to this Agreement or the European Share Purchase
Agreement (provided, however, that this Section 10.2(a) shall only apply if the
Closing shall not occur),

                      (b)     any Breach of any representation or warranty made
by Seller in this Agreement or by Seller or any Related Person thereof in the
European Share Purchase Agreement as if such representation or warranty were
made on and as of the Closing Date (without giving effect to any supplement to
any Schedule), other than any such Breach that is disclosed in a supplement to
any Schedule and is expressly identified in the certificate delivered pursuant
to Section 2.4(a)(ii) as having caused the condition specified in Section 7.1
not to be satisfied;

54

--------------------------------------------------------------------------------

                      (c)     any Breach by Seller of any covenant or obligation
of Seller in this Agreement or by Seller or any Related Person thereof in the
European Share Purchase Agreement;

                      (d)     the operation of the Business prior to the Closing
Date, including Damages relating to any product shipped by, or any services
provided by the Business or any Acquired Company or by the EU JVCo or any
subsidiary or predecessor thereof prior to the Closing Date including but not
limited to any liabilities assumed by the Company or any other Acquired Company
arising from the Seller’s actions provided for by Attachment E to the Members’
Agreement whether pursuant to a certain Reorganization Agreement among Heatcraft
Inc. or certain Affiliates thereof and a certain Heat Transfer Contribution
Agreement (the “US Reorganization Agreements”) or othrwise.

                      (e)     the Proceedings and matters disclosed in Schedule
3.15 and Schedule 3.15 to the European Share Purchase Agreement;

                      (f)     any claim by any Person for brokerage or finder’s
fees or commissions or similar payments based upon any agreement or
understanding made by any such Person with Seller or any Acquired Company (or
any Person acting on their behalf or on behalf of the Business for which they
are responsible) in connection with any of the Contemplated Transactions or the
transactions contemplated by the European Share Purchase Agreement; and

                      (g)     all Losses, in the aggregate, arising from the
Livernois Contracts. On a semi-annual basis after the Closing, the Company shall
prepare and deliver initially to Buyer and Seller accounting statements for each
Livernois Contract in a form agreed upon by the parties (the “Contract Status
Sheet”). The Contract Status Sheet shall reflect the status of the contract, the
costs incurred, revenue received, expected completion date and any changes to
the terms of the original contract. Once completed, a detailed income statement
for the completed contract and the adjustment for any losses incurred (the
“Contract Loss Adjustment”), will be prepared in accordance with GAAP which
shall be subject to an audit or review by Seller’s Accountants. The Company
shall make available any work papers or other information relating to the
Contract Loss Adjustment then or thereafter requested by Seller’s Accountants.
If Seller does not object, or otherwise fails to respond, to the Contract Loss
Adjustment within 30 days after delivery to Seller, such Contract Loss
Adjustment shall automatically become final and conclusive and shall be payable
by Seller to Company within ten (10) Business Days. In the event that Seller
objects to the Contract Loss Adjustment within such 30 day review period, Seller
and Buyer shall promptly meet and endeavor to reach agreement as to the content
of the Contract Loss Adjustment. If Seller and Buyer agree on the content of the
Contract Loss Adjustment, such Contract Loss Adjustment shall become final and
conclusive and shall be payable by Seller to Company within ten (10) Business
Days. If Seller and Buyer are unable to reach agreement within 30 days after the
end of Seller’s 30 day review period, then the Independent Accountants shall
promptly be retained to undertake a determination of the Contract Loss
Adjustment, which determination shall be made as quickly as possible (it being
understood that the parties shall direct the Independent Accountants to complete
their work within 30 days). Only disputed items shall be submitted to the
Independent Accountants for review. In resolving any disputed item, the
Independent Accountants may not assign a value to such item greater than the
greatest value for such item claimed by either party or less than the lowest
value for such item claimed by either party, in each case as presented to

55

--------------------------------------------------------------------------------

the Independent Accountants. Such determination of the Independent Accountants
shall be final and binding on Seller and Buyer, and all expenses of the
Independent Accountants shall be borne equally by Seller and Buyer. The payments
required to be made after the final determination of the Independent Accountants
shall be payable by Seller to Company within ten (10) Business Days. The parties
shall make appropriate and equitable reconciliations from time to time to
account for the requirement that Losses be determined on an aggregate basis.

                      Notwithstanding the provisions of clauses (a) and (b) of
this Section 10.2, to the extent that Seller can prove (and Seller has the
burden of proof in that regard) that Buyer had Knowledge that any of Seller's
representations or warranties contained in this Agreement or in the European
Share Purchase Agreement were false at the time such agreement was signed,
Seller shall have no indemnification obligation for the Breach of such
representation or warranty.

                      In the event of any conflict between this Agreement and
either of the US Reorganization Agreements, this Agreement shall control in all
respects.

      10.3     INDEMNIFICATION AND PAYMENT OF DAMAGES BY SELLER -- ENVIRONMENTAL
MATTERS.

                      10.3.1     Indemnification. In addition to the provisions
of Section 10.2, Seller will indemnify and hold harmless the Buyer Indemnified
Persons for, and will pay to Buyer, the Acquired Companies and the other Buyer
Indemnified Persons the amount of, any Damages (including costs of
investigation, cleanup, containment or other remediation and associated
operation, maintenance and monitoring) arising, directly or indirectly, from or
in connection with:

                      (a)     any Environmental, Health and Safety Liabilities
arising out of or relating to: (i) (A) the ownership, operation or condition at
any time on or prior to the Closing Date of the Facilities or any other
properties and assets (whether real, personal or mixed and whether tangible or
intangible) in which Seller, any Heat Transfer Existing Subsidiary or any
Acquired Company has or had an interest, including any fact, event, condition,
circumstance, incident, operation or practice identified or covered in any of
the reports listed in Schedule 3.19 (the “Known Environmental Liabilities”), or
(B) any Hazardous Materials or other contaminants that were present on the
Facilities or such other properties and assets at any time on or prior to the
Closing Date; or (ii) (A) any Hazardous Materials or other contaminants,
wherever located, that were generated, transported, stored, treated, Released or
otherwise handled by Seller, any Heat Transfer Existing Subsidiary or any
Acquired Company or by any other Person for whose conduct they are or may be
held responsible at any time on or prior to the Closing Date, or (B) any
Hazardous Activities with respect to the Facilities or relating to the Business
that were conducted by Seller, any Heat Transfer Existing Subsidiary or any
Acquired Company or by any other Person for whose conduct they are or may be
held responsible, including any fact, event, condition, circumstance, incident,
operation or practice identified in or covered by any of the reports listed in
Schedule 3.19; or

                      (b)     any bodily injury (including illness, disability
and death, and regardless of when any such bodily injury occurred, was incurred
or manifested itself), personal injury, property damage

56

--------------------------------------------------------------------------------

(including trespass, nuisance, wrongful eviction and deprivation of the use of
real property), or other damage of or to any Person, including any employee or
former employee of Seller, any Heat Transfer Existing Subsidiary or any Acquired
Company or any other Person for whose conduct they are or may be held
responsible, in any way arising from or allegedly arising from any Hazardous
Activity conducted with respect to the Facilities or the operation of the
Acquired Companies, any Heat Transfer Existing Subsidiary or the Business prior
to the Closing Date,including any fact, event, condition, circumstance,
incident, operation or practice identified in or covered by any of the reports
listed in Schedule 3.19, or from Hazardous Material that was (i) present on or
before the Closing Date on or at the Facilities (or present or suspected to be
present on any other property, if such Hazardous Material emanated from any of
the Facilities and was present on any of the Facilities on or prior to the
Closing Date), including any fact, event, condition, circumstance, incident,
operation or practice identified in or covered by any of the reports listed in
Schedule 3.19 or (ii) Released by Seller, any Heat Transfer Existing Subsidiary
or any Acquired Company or any other Person for whose conduct they are or may be
held responsible, at any time on or prior to the Closing Date, including any
fact, event, condition, circumstance, incident, operation or practice identified
in or covered by any of the reports listed in Schedule 3.19.

            10.3.2     Environmental Management.

                      (c)     Contractual Predicate:

                                (i) The reports listed on Schedule 3.19 or the
additional Phase II reports prepared under Section 5.1(b) identify operating
practices of the Acquired Companies or their predecessors and/or physical
conditions at one or more of the Facilities which are not in full compliance
with Environmental Law and/or which create latent or actual Environmental,
Health and Safety Liabilities.

                                (ii)      Under Section 10.3.1, Seller is
obligated to indemnify and hold harmless Buyer, the Acquired Companies and the
other Buyer Indemnified Persons for and has agreed to pay Buyer, the Acquired
Companies and the other Buyer Indemnified Persons the amount of any Damages
arising, directly or indirectly, from or in connection with Environmental,
Health and Safety Liabilities.

                                (iii)      The liabilities associated with the
matters identified in the reports listed on Schedule 3.19 are covered by
Seller’s indemnification and payment obligations under Section 10.3.1. The
purpose of this Section 10.3.2 is to provide for the efficient administration of
the rights of Seller, Buyer, the Acquired Companies and the other Buyer
Indemnified Persons and the obligations of Seller under Section 10.3.

                      (d)     Management Framework:

                                (i)      All of the tasks necessary to manage
and/or resolve the Environmental, Health and Safety Liabilities, including
Cleanup, arising from the matters identified in the reports listed in Schedule
3.19 and any other Environmental, Health and Safety Liabilities for which Seller
is

57

--------------------------------------------------------------------------------

obligated to provide indemnity and pay Damages under Section 10.3.1, including
Cleanup, constitutes the “Work” to be governed by this Section 10.3.

                                (ii)      Seller and its Representatives shall
manage the Work. Buyer will be given the opportunity to participate in the Work
as defined in the subsequent provisions of this section.

                                (iii)      Seller hereby appoints Mark Yohman to
serve as its initial overall project coordinator (“PC”) for the Work. Buyer
hereby appoints Earl Robinson to serve as its initial representative (“OR”) to
review and provide input on the Work. Either party may change its appointed
representative by written notice to the other. The rights and responsibilities
of the PC and the OR with respect to managing the Work and /or any Cleanup are
as follows:

                                              (A)     The PC, with the OR’s
concurrence, will select such environmental/engineering firms as may be
necessary to plan and carry out the Work. The PC, with the OR’s concurrence, can
change or supplement such environmental/engineering firms as necessary to
efficiently and effectively carry out the Work.

                                              (B)      The PC and OR in
consultation with the environmental/ engineering firms, will jointly develop
long-range plans, budgets, schedules and execution strategies (for at least one
year in advance) for the Work.

                                              (C)     The PC, OR and
engineering/environmental consulting firms will jointly develop project specific
scopes of work and related work plans.

                                              (D)     The PC will take the lead
in managing the environmental/ engineering firms. The firms will be instructed
to provide duplicate originals of all written correspondence including
teleconferencing communications and work products, to the PC and the OR
simultaneously.

                                              (E)     The PC shall require
performance of the Work according to each project's schedule; that schedule will
reflect that the Work must be performed economically and expeditiously.

                                              (F) All relevant correspondence
and work products generated by Buyer, Seller or their respective Representatives
or by the environmental/engineering firms engaged to perform any Work, or
received by Buyer, Seller or their respective Representatives from any
environmental/engineering firms or any Governmental Bodies, will be transmitted
to the other party as soon as practicable, to the extent that such material has
not already been forwarded directly.

                                              (G)     The PC will be responsible
for dealing with all Governmental Bodies, but the PC shall give the OR prompt
notice of all scheduled meetings, conference calls and other pre-arranged
conversations with Governmental Bodies and shall allow the OR to attend or
participate in all scheduled meetings, conference calls and other pre-arranged
conversations with such Governmental Bodies which relate to the Work at any of
the Facilities. The OR will be given a

58

--------------------------------------------------------------------------------

reasonable time in advance to review, discuss and propose modifications to the
timing or content of any proposed communication with such agencies which pertain
to the Work.

                                              (H)     The PC and the OR will
jointly develop negotiating positions and strategies for communicating with the
Governmental Bodies about the process for evaluating and selecting Cleanup or
other remedies, compliance strategies or other necessary actions.

                                              (I)     If the PC and OR disagree
on any element of the Work (including plans, Cleanup or other execution
strategies, scopes of the Work, work plans, schedules, budgets or contract terms
of the Work proposals) or on the content or timing of any communication to a
Governmental Body or if the OR believes that the PC is failing to diligently
attend to or prosecute any element of the Work, (collectively, “ENV
Disagreements”), the OR shall promptly and concisely state its position in
writing. The PC shall give due consideration to the LR’s position, and the PC
shall then make a determination which, subject to Paragraph (J) below, resolves
the ENV Disagreement.

                                              (J)     If the OR or Buyer
requests, the PC’s decision will be subject to review by the CEO of Buyer and
Seller, after a meeting or telephone conference between the CEO of Buyer and the
CEO of Seller. After the foregoing review, Buyer will have the authority to
resolve any ENV Disagreement and to effect any actions with respect to the Work
with any Governmental Body; provided, however, that Seller will no longer be
obligated to indemnify Buyer or any other Buyer Indemnified Person. At the
election of the Buyer, the dispute may be submitted to a qualified independent
third party for resolution. The parties will select this party by mutual
agreement, all costs for the review will be shared equally by Buyer and Seller
and any decisions will be governed by the principle that any Work performed must
be that necessary to comply with any applicable Legal Requirement and in the
most cost-effective manner.

                                              (K)     If the manner in which
Seller is managing any element of the Work negatively impacts or harms the
Business (with any ENV Disagreement regarding the same to be resolved as
provided in paragraph (J) above), Buyer will have the right to assume management
of such Work by notice to Seller.

                      (e)      Cost Control: The PC and Buyer will take all
reasonable steps to insure the project costs which are subject to payment by
Seller or Company are closely monitored and controlled.

                      (f)     Project Controls: Every environmental/engineering
firm who performs any Work shall prepare periodic written progress reports in a
format jointly developed by the PC and OR for the specific tasks and projects
they are contracted to perform. Each environmental/ engineering firm shall also
be available to confer with the PC and the OR as the PC and the OR determine is
necessary, about the Work.

                      (g)     Funding/Invoicing Procedures:

                                (i)     Each environmental/engineering firm who
performs any Work shall submit invoices for payment in a form developed jointly
by both the PC and the OR. Invoices must be sent to both the PC and OR
concurrently. The OR shall communicate any questions about or

59

--------------------------------------------------------------------------------

objections to any environmental/engineering firm invoice within thirty (30) days
after receipt. After completing its review, and conferring with the OR the PC
shall make a decision concerning payment of the invoice. On determining that an
invoice is to be paid, the PC shall arrange for such payment to be by Seller,
which payment will be made by Seller in its ordinary accounts payable cycle
unless Paragraph (ii) below applies.

                                (ii)      If the OR and Buyer disagree with the
PC’s decision as to payment of any invoice amount, Seller or Buyer shall deliver
a Dispute Notice (as defined in Section 10.13(a)) with respect to any portion or
the entire all of the invoice. In such event the Dispute will be resolved
pursuant to Section 10.13. If it is ultimately determined pursuant to Section
10.13 that Seller is required to pay any amount which was the subject of a
Dispute Notice sent pursuant to this section, Seller shall pay such amount to
the Company.

            10.3.3.     Procedure. Notwithstanding Section 10.3.2, the procedure
described in Section 10.11 will apply to any claim solely for monetary damages
relating to a matter covered by this Section 10.3.

            10.4     INDEMNIFICATION AND PAYMENT OF DAMAGES BY SELLER - TAX
MATTERS.

            10.4.1     General.

                      (a)     In addition to the provisions of Section 10.2,
Seller shall indemnify each Buyer Indemnified Person and hold them harmless from
(i) all liability for Taxes that may be imposed or assessed against the Acquired
Companies (which for purposes only of this Section 10.4 shall include the
Acquired Companies and the entities set forth on Schedule 10.4.1(a) or the
assets of the Acquired Companies based on income attributable to all taxable
periods ending on or before the Closing Date reduced without duplication by the
actual payment of Taxes prior to the Closing Date and any reserves with respect
to Taxes set forth on the Closing Balance Sheet, (ii) all liability (as a result
of Treasury Regulation § 1.1502-6 or otherwise) for Taxes of any Person (other
than any of the Acquired Companies) with which any of the Acquired Companies is
or has been affiliated or has filed or has been required to file a consolidated,
combined or unitary Tax Return, and (iii) subject to the last sentence of
Section 10.4.2(b), all liability for reasonable legal, accounting, consulting or
similar fees and expenses for any item attributable to any item in clauses (i)
or (ii) of this sentence.

                      (b)     In the case of any taxable period that includes
(but does not end on) the Closing Date (a “Straddle Period”):

                                (i)      real, personal and intangible property
Taxes (“Property Taxes”) of the Acquired Companies attributable to all taxable
periods ending on or before the Closing Date will be equal to the amount of such
property Taxes for the entire Straddle Period multiplied by a fraction, the
numerator of which is the number of days during the Straddle Period that are in
all taxable periods ending on or before the Closing Date and the denominator of
which is the number of days in the Straddle Period; and

60

--------------------------------------------------------------------------------

                                (ii)      the Taxes of the Acquired Companies
(other than Property Taxes) attributable to all taxable periods straddling the
Closing Date will be computed as if such taxable period ended as of the close of
business on the Closing Date and, in the case of any Taxes attributable to the
ownership by any of the Acquired Companies of any equity interest in any
non-U.S. corporation, partnership or other “flow through” entity, as if a
taxable period of such corporation, partnership or other “flow through” entity
ended as of the closing of business on the Closing Date.

           10.4.2      Tax Indemnification Procedures

                      (c)     If a claim is made by any Governmental Body,
which, if successful, would result in an indemnity payment to any Indemnified
Person pursuant to Section 10.4.1, then the Company shall give notice to Seller
in writing of such claim within thirty (30) days after receipt of such a claim
(a “Tax Claim”); provided, however, the failure to give such notice shall not
affect the indemnification provided pursuant to Section 10.4.1 except to the
extent that Seller has been actually prejudiced as a result of such failure.
Notice to Seller hereunder will constitute notice to Seller.

                      (d)     With respect to any Tax Claim relating to a
taxable period ending on or prior to the Closing Date, Seller shall control all
proceedings and may make all decisions taken in connection with such Tax Claim
(including selection of counsel) and, without limiting the foregoing, may in its
sole discretion pursue or forego any and all administrative appeals,
proceedings, hearings and conferences with any Governmental Body with respect
thereto, and may, in its sole discretion, either pay the Tax claimed and sue for
a refund where applicable law permits such refunded suits or contest the Tax
Claim in any permissible manner; provided, however, that Seller must first
consult in good faith with Buyer before taking any action with respect to the
conduct of a Tax Claim.

                      (e)     Seller and Buyer shall jointly control and
participate in all proceedings taken in connection with any Tax Claim relating
to Taxes of the Acquired Companies for a Straddle Period. Neither Seller nor
Buyer shall settle any such Tax Claim without the prior written consent of the
other parties. Each party shall pay its own expenses with respect to any such
Tax Claim.

                      (f)     The Company shall control all proceedings with
respect to any Tax Claim relating to a taxable period beginning after the
Closing Date.

                      (g)     Buyer and the Acquired Companies on the one hand,
and Seller on the other, shall reasonably cooperate in contesting any Tax Claim,
which cooperation will include the retention and, upon request, the provision to
the requesting Person of records and information which are reasonably relevant
to such Tax Claim, and making employees available on a mutually convenient basis
to provide additional information or explanation of any material provided
hereunder or to testify at proceedings relating to such Tax Claim.

           10.4.3      Transfer and Similar Taxes. Seller shall pay and shall
hold each Buyer Indemnified Person harmless from all transfer, documentary,
sales, use, registration and similar Taxes (including all applicable real estate
transfer or gains taxes and state transfer taxes, and related fees,

61

--------------------------------------------------------------------------------

including any penalties interest and additions to Tax) (“Transfer Taxes”). The
procedures set forth in Section 10.4.1 apply to Transfer Taxes. On or prior to
the Closing, Seller shall present Tax receipts or other documents, satisfactory
to Buyer, demonstrating that all Transfer Taxes have been paid in full.

      10.5     INDEMNIFICATION AND PAYMENT BY SELLER - TRANSACTION EXPENSES.

                      (a)     Prior to the Closing Date, Seller shall have
requested final invoices from all relevant third parties (including accountants,
attorneys and other similar professionals) reflecting all fees and expenses
payable by Seller and the Acquired Companies with respect to services rendered
in connection with the transactions contemplated hereby and by the European
Share Purchase Agreement. Not later than three (3) Business Days prior to the
Closing Date, the chief financial officer of Seller shall certify in writing to
Buyer the amount of (i) any Transaction Expenses that will have been paid by
Seller or any Acquired Company immediately prior to the Closing Date, (ii) an
estimate of any Transaction Expenses incurred but not paid as of the Closing
Date, and (iii) an estimate of any Transaction Expenses reasonably expected to
be incurred after the Closing Date.

                      (b)     In addition to the provisions of Section 10.2,
Seller agrees to indemnify, defend and hold the Buyer Indemnified Persons
harmless from and against any and all Losses that the Buyer Indemnified Persons
may suffer, sustain, incur or become subject to arising out of or due to the
failure of Seller to pay in full all Transaction Expenses. Any amounts to be
paid under this Section 10.5 by Seller to a Buyer Indemnified Person shall be
paid by Seller immediately upon receipt of written notice from Buyer demanding
payment.

      10.6      INDEMNIFICATION AND PAYMENT OF DAMAGES BY BUYER. Buyer and OCP
agree, jointly and severally, to indemnify and hold harmless the Seller
Indemnified Persons, and will pay to Seller Indemnified Persons the amount of
any Damages arising, directly or indirectly, from or in connection with:

                      (a)     any Breach of any representation or warranty made
by Buyer in this Agreement or by Buyer or any Related Person thereof in the
European Share Purchase Agreement (without giving effect to any supplement to
any Schedule) or any other certificate or document delivered by Buyer or such
Related Person pursuant to this Agreement or the European Share Purchase
Agreement (provided, however, that this Section 10.6(a) shall only apply if the
Closing shall not occur),

                      (b)     any Breach of any representation or warranty made
by Buyer in this Agreement or by Buyer or any Related Person thereof in the
European Share Purchase Agreement as if such representation or warranty were
made on and as of the Closing Date (without giving effect to any supplement to
any Schedule), other than any such Breach that is disclosed in a supplement to
any Schedule and is expressly identified in the certificate delivered pursuant
to Section 2.4(b)(ii) as having caused the condition specified in Section 8.1
not to be satisfied;

                      (c)     any Breach by Buyer of any covenant or obligation
of Buyer in this Agreement or by Buyer or any Related Person thereof in the
European Share Purchase Agreement;

62

--------------------------------------------------------------------------------

                      (d)     any claim by any Person for brokerage or finder’s
fees or commissions or similar payments based upon any agreement or
understanding made by such Person with Buyer (or any Person acting on its
behalf) in connection with any of the Contemplated Transactions.

      10.7     TIME LIMITATIONS.

                      (a)     If the Closing occurs, Seller will have no
liability (for indemnification or otherwise) with respect to:

                                (i)      any representation or warranty unless
notice is given to Seller in accordance with Section 10.10 or Section 10.11
prior to the expiration of the following periods:

                                              (A)     for the representations
and warranties set forth in Sections 3.1 through 3.3, 3.12, 3.14, 3.16, 3.20,
3.21 and 3.23 through 3.25 - two years after the Closing Date

                                              (B)     for the representations
and warranties set forth in Sections 3.4 through 3.9, 3.13. 3.17, 3.18 and 3.22
- three years after the Closing Date;

                                              (C)     for the representations
and warranties set forth in Sections 3.10, 3.15, 3.19 and 3.26 - five years
after the Closing Date; and

                                              (D)     for the representations
and warranties set forth in Section 3.11 - 60 days following expiration of the
applicable statute of limitations, or

                                (ii)      any covenant or obligation to be
performed and complied with prior to the Closing Date unless on or before the
fourth anniversary of the Closing Date Buyer notifies Seller of a claim in
accordance with Section 10.10 or Section 10.11. Seller shall have no liability
for indemnification or reimbursement (x) under Section 10.2 not based upon any
representation or warranty, (y) under Section 10.3, 10.4 or 10.5, or (z) with
respect to any covenant or obligation to be performed and complied with after
the Closing Date, unless notice is given to Seller in accordance with Section
10.10 or Section 10.11 prior to the expiration of the periods (“Notice Periods”)
set forth below:

                                              (A)     For Section 10.3:

                                                         (I)     With respect to
any Known Environmental Liabilities, the Notice Period shall continue in
perpetuity.

                                                         (II)      With respect
to any Environmental, Health and Safety Liabilities that are not Known
Environmental Liabilities (the “Unknown Environmental Liabilities”), the Notice
Period shall run from the Closing Date until the tenth (10th) anniversary of the
Closing Date. Seller shall be required to indemnify the Buyer Indemnified
Persons for any Unknown Environmental Liabilities according to the following
schedule: For Unknown Environmental Liabilities notice of which is delivered to
Seller prior to the eighth (8th) anniversary of the Closing Date - 100%; for
Unknown Environmental Liabilities notice of which is delivered to Seller after
the eighth (8th)

63

--------------------------------------------------------------------------------

anniversary, and prior to the ninth (9th) anniversary of the Closing Date - 67%;
and for Unknown Environmental Liabilities notice of which is delivered to Seller
after the ninth (9th), and prior to the tenth (10th) anniversary of the Closing
Date - 33%. Notwithstanding the foregoing provisions of this clause (II): (x) if
Seller proves that any Release, act, omission or violation of Environmental Law
giving rise to any Unknown Environmental Liability first occurred after the
Closing Date, Seller shall have no indemnity obligation under this Agreement
with respect to such Unknown Environmental Liability, and (y) with respect to a
Release, act, omission or violation of Environmental Law giving rise to an
Unknown Environmental Liability that first occurs before the Closing Date, if
Seller can prove that an Acquired Company’s acts or omissions after the Closing
Date exacerbated the conditions giving rise to such Unknown Environmental
Liability, the Seller’s indemnity obligation under Section 10.3 and as limited
by this Section 10.7(a)(ii)(A)(II) will be reduced in equitable proportion to
the respective contribution of Seller (or its Affiliates) and the Acquired
Companies to the Unknown Environmental Liability.

                                              (B)     For Section 10.2 (i.e.,
indemnity claims not based on a breach of any representation or warranty), 10.4
or 10.5 or for indemnity claims with respect to any covenant to be performed and
complied with after the Closing Date, the Notice Period shall commence on the
Closing Date and continue until the longer of (y) the fifth anniversary of the
Closing Date or (z) 60 days after the applicable statute of limitations.

                      (b)     If the Closing occurs, Buyer will have no
liability (for indemnification or otherwise) with respect to any representation
or warranty, or covenant or obligation to be performed and complied with prior
to the Closing Date, unless on or before fifth anniversary of the Closing Date
Seller notifies Buyer of a claim specifying the factual basis of that claim in
reasonable detail to the extent then known by Seller.

                      (c)     If the Closing does not occur, Buyer and Seller
will have liability under Section 10.6 or 10.2 (as applicable) only if notice is
given to the other party within one year after this Agreement has been
terminated.

                      (d)     The indemnifying party's obligations to indemnify
for any matter notice of which is given within the applicable notice period will
continue thereafter until satisfied.



      10.8      LIMITATIONS ON AMOUNT--SELLER. Seller will have no liability
(for indemnification or otherwise) with respect to the matters described in
Sections 10.2(a) through 10.2(d), Section 10.2(f) and Section 10.3 until Buyer
has suffered Damages in excess of a $500,000 aggregate Threshold (the
“Threshold”) at which point Seller will be obligated to indemnify Buyer from and
against such Damages relating back to the first dollar. Notwithstanding the
foregoing, there is no threshold with respect to Seller’s indemnification
obligations under Section 10.3 with respect to Known Environmental Liabilities
(provided, however, that if the Base Business Plan includes any accrual for or
otherwise includes expenses specifically identical as intended to cover the cost
of remediating any Known Environmental Liability, Seller shall indemnify the
Buyer Indemnified Persons only for the amount of costs incurred in connection
with such remediation in any year that are in excess of the accrual or other
amounts expressly identified for such expenses in the Base Business

64

--------------------------------------------------------------------------------

Plan for that year or, for years after 2006, the amount accrued for 2006 in the
Base Business Plan). For clarification purposes, there is also no Threshold with
respect to Seller’s indemnification obligations under Section 10.2(e), Section
10.2(g), Section 10.4 or Section 10.5. This Section 10.8 does not apply to any
Breach of any of Seller’s representations and warranties of which Seller had
Knowledge at any time prior to the date on which such representation and
warranty is made or any intentional Breach by Seller of any covenant or
obligation, and Seller will be jointly and severally liable for all Damages with
respect to such Breaches. The parties agree that the $500,000 aggregate
Threshold can be satisfied by Damages that are indemnifiable under this
Agreement or the European Share Purchase Agreement.

      10.9      LIMITATIONS ON AMOUNT--BUYER. Buyer will have no liability (for
indemnification or otherwise) with respect to the matters described in clause
(a) or (b) of Section 10.6 until Seller shall has suffered Damages in excess of
a $500,000 threshold (at which point Buyer will be obligated to indemnify Seller
from and against such Damages relating back to the first dollar). However, this
Section 10.9 will not apply to any Breach of any of Buyer’s representations and
warranties of which Buyer had Knowledge at any time prior to the date on which
such representation and warranty is made or any intentional Breach by Buyer of
any covenant or obligation, and Buyer will be liable for all Damages with
respect to such Breaches.

      10.10      PROCEDURE FOR INDEMNIFICATION--THIRD PARTY CLAIMS.

                      (a)     Promptly after receipt by an Indemnified Party
under Section 10.2, 10.4, or (to the extent provided in Section 10.3) Section
10.3.3 of notice of the commencement of any Proceeding against it, such
Indemnified Party will, if a claim is to be made against an Indemnifying Party
under such Section, give notice to the Indemnifying Party of the commencement of
such claim, but the failure to notify the Indemnifying Party will not relieve
the Indemnifying Party of any liability that it may have to any Indemnified
Party, except to the extent that the Indemnifying Party demonstrates that the
defense of such action is prejudiced by the Indemnifying Party’s failure to give
such notice.

                      (b)     If any Proceeding referred to in Section 10.9(a)
is brought against an Indemnified Party and it gives notice to the Indemnifying
Party of the commencement of such Proceeding, the Indemnifying Party will,
unless the claim involves Taxes, be entitled to participate in such Proceeding
and, to the extent that it wishes (unless (i) the Indemnifying Party is also a
party to such Proceeding and the Indemnified Party determines in good faith that
joint representation would be inappropriate, or (ii) the Indemnifying Party
fails to provide reasonable assurance to the Indemnified Party of its financial
capacity to defend such Proceeding and provide indemnification with respect to
such Proceeding), to assume the defense of such Proceeding with counsel
satisfactory to the Indemnified Party and, after notice from the Indemnifying
Party to the Indemnified Party of its election to assume the defense of such
Proceeding, the Indemnifying Party will not, as long as it diligently conducts
such defense, be liable to the Indemnified Party under this Section 10 for any
fees of other counsel or any other expenses with respect to the defense of such
Proceeding, in each case subsequently incurred by the Indemnified Party in
connection with the defense of such Proceeding, other than reasonable costs of
investigation. If the Indemnifying Party assumes the defense of a Proceeding,
(A) it will be conclusively established for purposes of this Agreement that the
claims made

65

--------------------------------------------------------------------------------

in that Proceeding are within the scope of and subject to indemnification; (B)
no compromise or settlement of such claims may be effected by the Indemnifying
Party without the Indemnified Party’s consent unless (Y) there is no finding or
admission of any violation of Legal Requirements or any violation of the rights
of any Person and no effect on any other claims that may be made against the
Indemnified Party, and (Z) the sole relief provided is monetary damages that are
paid in full by the Indemnifying Party; and (C) the Indemnified Party will have
no liability with respect to any compromise or settlement of such claims
effected without its consent. If notice is given to an Indemnifying Party of the
commencement of any Proceeding and the Indemnifying Party does not, within ten
Business Days after the Indemnified Party’s notice is given, give notice to the
Indemnified Party of its election to assume the defense of such Proceeding, the
Indemnifying Party will be bound by any determination made in such Proceeding or
any compromise or settlement effected by the Indemnified Party.

                      (c)     Notwithstanding the foregoing, if an Indemnified
Party determines in good faith that there is a reasonable probability that a
Proceeding may adversely affect it or its affiliates other than as a result of
monetary damages for which it would be entitled to indemnification under this
Agreement, the Indemnified Party may, by notice to the Indemnifying Party,
assume the exclusive right to defend, compromise, or settle such Proceeding, but
the Indemnifying Party will not be bound by any determination of a Proceeding so
defended or any compromise or settlement effected without its consent (which may
not be unreasonably withheld).

      10.11      PROCEDURE FOR INDEMNIFICATION--OTHER CLAIMS. A claim for
indemnification under Sections 10.2, 10.3, 10.4, 10.5 and/or 10.6 (as
applicable) for any matter not involving a third-party claim may be asserted by
notice to the party from whom indemnification is sought which notice shall set
forth in reasonable detail the basis for such claim to the extent their known by
such party.

      10.12      EXCLUSIVITY. The parties agree that, except in the case of
fraud, their sole and exclusive remedy for, under or in connection with this
Agreement, including any violations or any breach of this Agreement, is a claim
under and in accordance with the provisions of this Section 10.

      10.13     DISPUTE RESOLUTION.

                      (a)     Negotiated Resolution. - If any dispute arises (i)
out of or relating to, this Agreement or any alleged Breach thereof, (ii) with
respect to any of the transactions or events contemplated hereby or (iii) with
respect to any Person’s right to indemnification (“Dispute”), the party desiring
to resolve such Dispute shall deliver a written notice describing such Dispute
with reasonable specificity to the other parties (“Dispute Notice”). If any
party delivers a Dispute Notice pursuant to this Section 10.13, the Chief
Executive Officers of the parties or their designees involved in the Dispute
shall meet at least twice within the 30 day period commencing with the date of
the Dispute Notice and in good faith shall attempt to resolve such Dispute,
including any rejected indemnification claim.

66

--------------------------------------------------------------------------------

                      (b)      Mediation. - If any Dispute is not resolved or
settled by the parties as a result of negotiation pursuant to Section 10.13(a)
above, the parties shall submit the Dispute to non-binding mediation in
accordance with Attachment P to the Members’ Agreement.

                      (c)     Arbitration. - If the Dispute is not resolved by
mediation pursuant to Section 10.13(b) above, the Dispute shall be settled by
arbitration conducted in accordance with Attachment P to the Members' Agreement

                      (d)     Equitable Relief. - The provisions of this Section
10.14 shall not preclude Buyer from seeking an injunction or other equitable
relief to enforce the provisions of Article 9 of the Members' Agreement.

11.     GENERAL PROVISIONS

      11.1     EXPENSES.

                      (a)     Except as otherwise expressly provided in this
Agreement, each party to this Agreement will bear its respective expenses
incurred in connection with the preparation, execution and performance of this
Agreement and the Contemplated Transactions, including all fees and expenses of
agents, representatives, counsel, accountants and investment bankers.

                      (b)     Buyer and Seller will each pay one-half of the HSR
Act filing fee.

                      (c)     Seller shall pay all costs of reorganizing the
Business into the Acquired Companies.

                      (d)     In the event of termination of this Agreement, the
obligation of each party to pay its own expenses will be subject to any rights
of such party arising from a breach of this Agreement by another party. In
addition, Seller shall reimburse Buyer for one-half of Buyer’s Search Expenses.

            11.2     PUBLIC ANNOUNCEMENTS.

                      (a)     Seller and Buyer agree that, promptly after the
execution and delivery of this Agreement or at such times as otherwise agreed
upon by the parties, they shall each issue a press release substantially in the
form for Seller and Buyer, respectively, that are provided for in the Members’
Agreement. Unless required by Legal Requirements, any other public announcement
or similar publicity with respect to this Agreement or the Contemplated
Transactions will be issued prior to the Closing, if at all, at such time and in
such manner as Buyer and Seller may mutually determine. Prior to the Closing,
Buyer and Seller will consult with each other concerning the means by which the
Acquired Companies’ employees, customers and suppliers and others having
dealings with the Acquired Companies will be informed of the Contemplated
Transactions, and Buyer will have the right to be present for any such
communication.

                      (b)     With respect to public communications on the
Closing Date or otherwise with respect to the Closing, Seller and Buyer shall
consult in good faith regarding appropriate press releases

67

--------------------------------------------------------------------------------

and, unless otherwise required by Legal Requirements, the form and content of,
any press release, public announcement or similar publicity relating to the
Closing, the Company and the parties will be mutually determined.

           11.3      CONFIDENTIALITY.

                      (a)     Between the date of this Agreement and the Closing
Date, Buyer and Seller will maintain in confidence, and will cause the
directors, officers, employees, agents, and advisors of Buyer and the Acquired
Companies to maintain in confidence, and not use to the detriment of another
party or an Acquired Company any written, oral or other information obtained in
confidence from another party or an Acquired Company in connection with this
Agreement or the Contemplated Transactions, unless (i) such information is
already known to such party or to others not bound by a duty of confidentiality
or such information becomes publicly available through no fault of such party,
(ii) the use of such information is necessary or appropriate in making any
filing or obtaining any consent or approval required for the consummation of the
Contemplated Transactions, or (iii) the furnishing or use of such information is
required by or necessary or appropriate in connection with legal proceedings.

                      (b) If the Contemplated Transactions are not consummated,
each party will return or destroy as much of such written information as the
other party may reasonably request. Whether or not the Closing takes place,
Seller waives and will, upon Buyer’s request, cause the Acquired Companies to
waive, any cause of action, right or claim arising out of the access of Buyer or
its representatives to any trade secrets or other confidential information of
the Acquired Companies except for the intentional competitive misuse by Buyer of
such trade secrets or confidential information.

                      (c) Nothing herein contained is intended to void, replace
in whole or in part or limit the application of any Confidentiality Agreements
previously entered into by and between the parties or their Related Persons
which shall remain in full force and effect in accordance with the terms
thereof.

           11.4      NOTICES. All notices, consents, waivers, and other
communications under this Agreement must be in writing and will be deemed to
have been duly given when (a) delivered by hand (with written confirmation of
receipt), (b) sent by telecopier (with written confirmation of receipt),
provided that a copy is mailed by registered mail, return receipt requested, or
(c) when received by the addressee, if sent by a nationally recognized overnight
delivery service (receipt requested), in each case to the appropriate addresses
and telecopier numbers set forth below (or to such other addresses and
telecopier numbers as a party may designate by notice to the other parties):

                     Seller:

  Lennox International, Inc. P.O. Box 799900 Dallas, Texas 75379-9900 Attention:
Carl E. Edwards, Jr. Facsimile No.: 972-497-5268

68

--------------------------------------------------------------------------------

                                          Buyer or OCP:

Outokumpu Copper Products Oy Riihitontuntie 7D P.O. Box 280 Espoo, Finland 02201
Attention: Corporate General Counsel Facsimile No.: 011-358-9-421-2428

                                           with a copy to:

Hodgson Russ LLP One M&T Plaza, Suite 2000 Buffalo, New York 14203 Attention:
Robert B. Fleming, Jr., Esq. Facsimile No.: 716-849-0349

           11.5      JURISDICTION; SERVICE OF PROCESS. Except as otherwise set
forth in Section 10.13 or elsewhere in this Agreement, any action or proceeding
seeking to enforce any provision of, or based on any right arising out of, this
Agreement may be brought in the courts of the State of Florida, Dade County, or,
if it has or can acquire jurisdiction, in the United States District Court for
the Southern District of Florida. Each of the parties consents to the
jurisdiction of such courts (and of the appropriate appellate courts) in any
such action or proceeding and waives any objection to venue laid therein.
Process in any action or proceeding referred to in the preceding sentence may be
served on any party anywhere in the world.

           11.6     FURTHER ASSURANCES; INFORMATION.

                      (a)     The parties agree (i) to furnish upon request to
each other such further information, (ii) to execute and deliver to each other
such other documents, and (iii) to do such other acts and things, all as the
other party may reasonably request for the purpose of carrying out the intent of
this Agreement and the documents referred to in this Agreement.

                      (b)     From and after the Closing, Seller and its
Representatives will be allowed, upon reasonable request, to inspect and copy at
their expense the business records and accounts of the Company. Buyer agrees
with Seller that the Company shall not destroy or abandon any business records
or accounts relating to the Business except upon thirty (30) days’ advance
written notice to Seller for a period of five (5) years thereafter. If Seller
requests the surrender of such records or

69

--------------------------------------------------------------------------------

accounts, then the Company shall surrender, at Seller’s expense, such records or
accounts so required rather than proceeding with such destruction.

                      (c)     From and after the Closing, Buyer, the Acquired
Companies and their Representatives will be allowed upon reasonable request to
inspect and copy at their expense the records of Seller and its Related Persons
relating to the Acquired Companies and the Business through the Closing Date
that are in the possession or control of Seller or any of its Related Persons
and are not transferred to the Acquired Companies, including all financial
records and tax returns relating to the Business. Seller agrees not to destroy
or abandon any such records for a period of five (5) years following the
Closing.

                      (d)     If at any time within three (3) years after the
date of this Agreement, Buyer or any of its Related Persons proposes to register
under the Securities Act of 1933, as amended, any securities in connection with
any registered offering thereof and in connection therewith the Securities and
Exchange Commission (“SEC”) makes any comments or requests any information with
respect to accounting information presented in the registration statement
pertaining to any period prior to the Closing Date, then Seller will cooperate
fully in responding promptly to such comments or questions, and will use its
reasonable best efforts to cause Seller’s Accountants to respond to comments on
the relevant financial statements or to provide such information as the SEC
requests in order to cause the SEC to declare effective such registration
statement, at the expense of Buyer or its designated Related Persons, as the
case may be. In addition, Seller will provide to any underwriter relating to
financial information pertaining to any period prior to the Closing Date as
required by Legal Requirements or applicable regulations or guidance of the
accounting profession.

           11.7      WAIVER. The rights and remedies of the parties to this
Agreement are cumulative and not alternative. Neither the failure nor any delay
by any party in exercising any right, power or privilege under this Agreement or
the documents referred to in this Agreement will operate as a waiver of such
right, power or privilege, and no single or partial exercise of any such right,
power or privilege will preclude any other or further exercise of such right,
power or privilege or the exercise of any other right, power or privilege. To
the maximum extent permitted by applicable law, (a) no claim or right arising
out of this Agreement or the documents referred to in this Agreement can be
discharged by one party, in whole or in part, by a waiver or renunciation of the
claim or right unless in writing signed by the other party, (b) no waiver that
may be given by a party will be applicable except in the specific instance for
which it is given, and (c) no notice to or demand on one party will be deemed to
be a waiver of any obligation of such party or of the right of the party giving
such notice or demand to take further action without notice or demand as
provided in this Agreement or the documents referred to in this Agreement.

           11.8     ENTIRE AGREEMENT AND MODIFICATION. This Agreement supersedes
all prior agreements between the parties with respect to its subject matter
(including without limitation the Memorandum of Agreement between Outokumpu Oyj
and Seller dated on or about April 9, 2002) and constitutes (along with the
Schedules and documents referred to in this Agreement) a complete and exclusive
statement of the terms of the agreement between the parties with respect to its
subject matter.

70

--------------------------------------------------------------------------------

This Agreement may not be amended except by a written agreement executed by the
party to be charged with the amendment.

           11.9      ASSIGNMENTS, SUCCESSORS AND NO THIRD-PARTY RIGHTS. Neither
party may assign any of its rights under this Agreement without the prior
consent of the other parties, except that Buyer or Seller may assign any of its
rights under this Agreement to any Subsidiary of Buyer or Seller. Subject to the
preceding sentence, this Agreement will apply to, be binding in all respects
upon and inure to the benefit of the successors and permitted assigns of the
parties. Nothing expressed or referred to in this Agreement will be construed to
give any Person other than the parties to this Agreement any legal or equitable
right remedy, or claim under or with respect to this Agreement or any provision
of this Agreement. This Agreement and all of its provisions and conditions are
for the sole and exclusive benefit of the parties to this Agreement and their
successors and assigns.

           11.10      SEVERABILITY. If any provision of this Agreement is held
invalid or unenforceable by any court of competent jurisdiction, the other
provisions of this Agreement will remain in full force and effect. Any provision
of this Agreement held invalid or unenforceable only in part or degree will
remain in full force and effect to the extent not held invalid or unenforceable.

           11.11     SECTION HEADINGS, CONSTRUCTION. The headings of Sections in
this Agreement are provided for convenience only and will not affect its
construction or interpretation. All references to “Section” or “Sections” refer
to the corresponding Section or Sections of this Agreement. All references to
“Schedule” or “Schedules” refer to the corresponding Schedule or Schedules
attached to and made a part of this Agreement. All words used in this Agreement
will be construed to be of such gender or number as the circumstances require.
Unless otherwise expressly provided, the word “including” does not limit the
preceding words or terms.

           11.12     TIME OF ESSENCE. With regard to all dates and time periods
set forth or referred to in this Agreement, time is of the essence.

           11.13     GOVERNING LAW.      This Agreement is governed by the laws
of the State of New York without regard to conflicts of laws principles.

           11.14      COUNTERPARTS. This Agreement may be executed in two or
more counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.

[SIGNATURES APPEAR ON NEXT PAGE]

71

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

Seller:

LENNOX INTERNATIONAL, INC.

By:  /s/ Robert E. Schjerven   Name:  Robert E. Schjerven Title:    Chief
Executive Officer


Buyer:

OUTOKUMPU COPPER
HOLDINGS, INC.

By:  /s/ Kalevi Nikkilä  
Name:  Kalevi Nikkilä
Title:    President


OCP:

OUTOKUMPU COPPER PRODUCTS OY

By:  /s/ Kalevi Nikkilä  
Name:  Kalevi Nikkilä
Title:    President